Exhibit 10.1

CONFIDENTIAL

EXECUTION COPY

STOCK PURCHASE AGREEMENT

by and among

ARATANA THERAPEUTICS, INC.

AS PARENT

AND

WILDCAT ACQUISITION B.V.B.A.

AS BUYER

AND

THE SELLERS SET FORTH ON ANNEX A

AND

THUJA CAPITAL HEALTHCARE FUND B.V.

AS SELLERS’ REPRESENTATIVE

Dated January 6, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I. DEFINITIONS

     2   

ARTICLE II. THE STOCK PURCHASE

     10     

2.1

 

The Stock Purchase

     10     

2.2

 

The Closing

     11     

2.3

 

Payments to Sellers

     11     

2.4

 

Promissory Notes

     12     

2.5

 

Sellers’ Closing Deliverables

     12     

2.6

 

Parent and Buyer’s Closing Deliverables

     13     

2.7

 

U.S. Securities Law Exemptions

     14     

2.8

 

Legend

     14     

2.9

 

Closing Statement Purchase Price Adjustment

     15     

2.10

 

Post-Closing Consideration

     18     

2.11

 

Further Assurances

     18   

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

     18   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

     19   

ARTICLE V. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; ESCROW

     20     

5.1

 

Survival of Representations and Warranties

     20     

5.2

 

Escrow

     21     

5.3

 

Indemnification; Escrow Fund; Setoff

     21     

5.4

 

Limitation on Remedies

     23     

5.5

 

Third-Party Claims

     25     

5.6

 

Notice of Indemnity Claims Other than Third-Party Claims

     27     

5.7

 

No Circular Recovery

     29     

5.8

 

Determination of Indemnifiable Losses

     29     

5.9

 

Tax Consequences of Indemnification Payments

     29   

ARTICLE VI. POST-CLOSING OBLIGATIONS

     29     

6.1

 

Confidentiality

     29   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page    

6.2

 

Public Disclosure

     29     

6.3

 

Publication of Resignation

     30     

6.4

 

Discharge of Directors

     30     

6.5

 

Tax Matters

     30     

6.6

 

Preparation of Financial Statements

     32     

6.7

 

Registration Rights

     32     

6.8

 

Sellers’ Representative

     35     

6.9

 

Consent of Novartis Animal Health

     36     

6.10

 

Intellectual Property

     36   

ARTICLE VII. AMENDMENT AND WAIVER

     36     

7.1

 

Fees and Expenses

     36     

7.2

 

Amendment

     37     

7.3

 

Waiver

     37   

ARTICLE VIII. GENERAL PROVISIONS

     37     

8.1

 

Notices

     37     

8.2

 

Interpretation; Knowledge

     38     

8.3

 

Counterparts

     40     

8.4

 

Entire Agreement; Third-Party Beneficiaries

     40     

8.5

 

Governing Law; Arbitration

     41     

8.6

 

Severability

     42     

8.7

 

Other Remedies

     42     

8.8

 

Legal Representation

     43     

8.9

 

Attorney-Client Privilege

     43     

8.10

 

Rules of Construction

     43     

8.11

 

Assignment

     43     

8.12

 

No Waiver

     44   



--------------------------------------------------------------------------------

Exhibits

 

Exhibit 1      Form of Escrow Agreement Exhibit 2      Form of Promissory Note

Annexes

 

Annex A      The Sellers Annex B      Representations and Warranties by the
Sellers Annex C      Representations and Warranties by Parent and Buyer Annex D
     Employment Agreement Annex E      Investor Questionnaires Annex F     
Disclosure Letter Annex G      Non-Competition Agreement

 

-iii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Terms

  

Cross Reference in
Agreement

Accredited Investors

   2.7

Affiliate

   Article I

Agreement

   Preamble

Appraiser

   2.9(d)(ii)

Balance Sheet Date

   1.6 of Annex B

Business Day

   Article I

Buyer Indemnified Parties

   Article I

Cap

   5.4(a)(iv)

Change in Control Payments

   Article I

Claim Notice

   5.5(a)

Closing

   2.2

Closing Cash Consideration

   Article I

Closing Cash Consideration Inputs

   2.9(a)

Closing Consideration

   Article I

Closing Date

   2.2

Closing Notice

   2.9(a)

Closing Statement

   2.9(d)(iii)

Code

   1.9(a)(xi) of Annex B

Company

   Preamble

Company Balance Sheet

   1.6 of Annex B

Company Business

   Article I

Company Charter Documents

   1.1(b) of Annex B

Company Common Stock

   Article I

Company Employee Plan

   Article I

Company Intellectual Property

   Article I

Company IP Contract

   Article I

Company Material Contract

   1.18 of Annex B

Company Patent Rights

   Article I

Company Permits

   1.11(b) of Annex B

Company Preferred Stock

   2.3(a)

Company Products

   Article I

Company Stock

   2.3(b)

Confidentiality Agreement

   0

Contract

   Article I

Controlling Party

   5.5(d)

Deductible Amount

   5.4(a)(i)



--------------------------------------------------------------------------------

Terms

  

Cross Reference in
Agreement

Disclosure Letter

   Article III

Draft Closing Statement

   2.9(b)

EMA

   Article I

Employee

   Article I

Employee Agreement

   Article I

Employment Agreement

   2.5(d)

Environmental Laws

   1.17 of Annex B

Environmental Permits

   1.17 of Annex B

Escrow Account

   5.2

Escrow Agent

   Article I

Escrow Agreement

   Recitals

Escrow Amount

   Article I

Escrow Fund

   Article I

Escrow Termination Date

   Article I

Escrowed Closing Consideration

   5.2

Eubelius

   8.8

Exchange Act

   Article I

Final Per Share Cash Adjustment Payment

   2.3(a)(ii)

Financial Statements

   1.6 of Annex B

Fundamental Representations

   Article I

Governmental Entity

   1.5 of Annex B

Hazardous Materials

   1.17 of Annex B

include, includes, including

   8.2(a)

Indebtedness

   Article I

Indemnification Demand

   5.6(a)

Indemnification Dispute Notice

   5.6(b)

Indemnified Parties

   Article I

Indemnified Taxes

   Article I

Indemnifying Parties

   Article I

Intellectual Property

   Article I

Investor Questionnaire

   2.7

Knowledge

   8.2(a)

Leased Real Property

   1.15 of Annex B

Leases

   1.15 of Annex B

Legal Requirements

   Article I

Liens

   Article I

Losses

   Article I

Material Adverse Effect

   8.2(c)



--------------------------------------------------------------------------------

Terms

  

Cross Reference in
Agreement

NAH Agreement

   6.9

Non-Competition Agreement

   2.5(e)

Non-controlling Party

   5.5(d)

Parent

   Preamble

Parent Common Stock

   Article I

Parent Stock Price

   Article I

Patent Rights

   Article I

Permits

   1.11(b) of Annex B

Permitted Liens

   Article I

Permitted Securities Exchange

   Article I

Person

   Article I

Post-Closing Cash Amount

   Article I

Post-Closing Consideration

   2.3(a)(iii)

Post-Closing Shares

   1.27(b)(i) of Annex B

Post-Closing Stock Amount

   Article I

Pre-Closing Tax Period

   Article I

Pro Rata Portion

   Article I

Promissory Note

   2.4(a)

Promissory Note Interests

   2.4(a)

Registrable Securities

   6.7(a)

Registration Statement

   6.7(a)

Regulation S

   2.7

Related Party

   Article I

Research Subsidies

   1.19(g) of Annex B

Safety Notices

   1.19(d) of Annex B

SEC

   Article I

Securities Act

   Article I

Shares

   Article I

Stock Purchase

   2.1

Seller Indemnified Parties

   Article I

Sellers

   Preamble

Sellers’ Representative

   6.8(a)

Sellers’ Representative’s Expenses

   6.8(b)

Sellers’ Representative’s Report

   2.9(c)

Setoff Mechanism

   5.3(b)

Straddle Period

   Article I

Subsidiary

   1.1(c) of Annex B

Suspension

   6.7(a)



--------------------------------------------------------------------------------

Terms

  

Cross Reference in
Agreement

Tax or Taxes

   Article I

Tax Authority

   Article I

Tax Contest

   6.5(b)

Tax Return

   Article I

the business of

   8.2(a)

Third-Party Claim

   5.5(a)

Third Person Intellectual Property

   Article I

Third Person Patent Rights

   Article I

Threshold

   5.4(a)(i)

Trade Secrets

   Article I

Trading Day

   Article I

Transaction Documents

   Article I

Transaction Expenses

   7.1

Transfer Taxes

   6.5(d)

True-Up Payment

   Article I



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
January 6, 2014, by and among Aratana Therapeutics, Inc., a Delaware corporation
(“Parent”), Wildcat Acquisition B.V.B.A., a besloten vennootschap met beperkte
aansprakelijkheid under Belgian law with registered offices at 3001 Leuven,
Ambachtenlaan 1 (CBE no. 543.762.994) (“Buyer”), the persons listed as Sellers
on Annex A hereto (collectively referred to herein as the “Sellers” and
individually as a “Seller”), and Thuja Capital Healthcare Fund B.V., as Sellers’
Representative (as defined in Section 6.8(a)).

RECITALS

A. The Sellers own beneficially and of record all of the issued and outstanding
Company Preferred Stock and Company Common Stock (as those terms are defined in
Article I), as set forth on Annex A hereto, of Okapi Sciences N.V., a naamloze
vennootschap under Belgian law with registered offices at 3001 Heverlee, Belgium
(CBE no. 0894.391.765) (the “Company”), and each of the Sellers desire to sell
to the Buyer, and Buyer desires to purchase from each of the Sellers, all of
such Seller’s right, title and interest in and to the same on the terms and
conditions contained herein. For the avoidance of doubt, each of the Sellers
agrees and represents that any shareholders’ agreement that existed between any
of them has been terminated in mutual consent with effect immediately prior to
the execution of this agreement.

B. Concurrently with the execution of this Agreement, and as a condition and
inducement to Buyer’s willingness to consummate the transactions contemplated by
this Agreement, Buyer, the Sellers’ Representative and the Escrow Agent (as
defined in Article I) have entered into an escrow agreement, in the form
attached hereto as Exhibit 1 (the “Escrow Agreement”), pursuant to which a
portion of the aggregate Closing Consideration (as defined in Article I) shall
be placed in an escrow account to satisfy and secure the obligations set forth
in Section 2.9(e) and Article V.

C. The parties desire to make certain representations, warranties and agreements
in connection with the transactions contemplated by this Agreement and also to
prescribe certain conditions to such transactions.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

For the purposes of this Agreement, the following terms have the following
meanings:

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person.

“Business Day” shall mean any day that is not Saturday or Sunday or any other
day on which banks are required or authorized by law to close in New York, New
York or Brussels, Belgium.

“Buyer Indemnified Parties” shall mean Parent, Buyer and the Company and their
respective officers and directors and Affiliates (other than, with respect to
the Company, the officers and directors and Affiliates of the Company prior to
the Closing Date who do not continue to serve as directors or officers or
Affiliates of the Company after the Closing Date).

“Change in Control Payments” shall mean any amounts that are payable to any
current or former director, officer, Employee or consultant of, or other service
provider (acting as a self-employed independent contractor) to, the Company as a
result of the execution and delivery of this Agreement or the consummation of
the Stock Purchase, whether pursuant to any employment, severance or
change-in-control Contract or otherwise, including any payroll, employment and
other Taxes payable by the Company in connection with any such payments, or any
other amounts, arising out of the payment of the foregoing or the Closing
Consideration.

“Closing” shall mean the consummation of the Share Purchase and the other
transactions contemplated by this Agreement, which shall take place when this
Agreement is executed by all Parties.

“Closing Cash Consideration” shall mean Euro Ten Million Two Hundred Seventy
Seven Thousand One Hundred and Eleven (€10,277,111).

“Closing Consideration” shall mean (i) the Closing Cash Consideration, plus
(ii) the True-Up Payment, if any, plus (iii) the Promissory Note Interests, plus
(iv) the Post-Closing Consideration.

“Company Business” shall mean the businesses conducted by the Company as of the
date hereof.



--------------------------------------------------------------------------------

“Company Common Stock” shall mean common shares of capital stock in the Company.

“Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, bonuses,
pension, retirement, post-employment, profit-sharing, severance, termination
pay, incentive or deferred compensation, performance awards, stock or
stock-related awards, health, disability and fringe benefits, vacation,
insurance (including self-insured arrangements) or other employee benefits or
remuneration of any kind, whether written or unwritten or otherwise, funded or
unfunded.

“Company Intellectual Property” shall mean all Intellectual Property, whether
registered or not, which has been assigned to the Company, for which there
exists an obligation to assign to the Company, or which was invented by an
Employee, Key Personnel or independent contractor of the Company as a part of
the services provided to the Company by such Employee, Key Personnel or
independent contractor, and which is or may be useful in the conduct of the
Company’s Business, whether or not reduced to practice.

“Company IP Contract” shall mean any Contract to which the Company is a party
and pursuant to which (i) the Company has granted a license (including any
sublicense) under Company Intellectual Property to any third Person, or any
option with respect thereto, or (ii) any third Person has granted a license
(including any sublicense) to the Company to any Third Person Intellectual
Property; provided that Company IP Contracts shall not include (A) “shrink wrap”
and similar off-the-shelf software licenses or (B) other non-material agreements
and licenses ancillary to the purchase or use of equipment, reagents or other
materials.

“Company Patent Rights” shall mean all Patent Rights which have been assigned to
the Company, for which there exists an obligation to assign to the Company, or
which was invented by an Employee, Key Personnel or independent contractor of
the Company as a part of the services provided to the Company by such Employee,
Key Personnel or independent contractor, and which are or may be useful in the
conduct of the Company’s Business, whether or not reduced to practice.

“Company Products” shall mean chemical compounds, pharmaceutical formulations,
and kits, whether or not developed or sold by Company, for the diagnosis,
prophylaxis and/or treatment of non-human animal diseases and conditions,
including cancer and viral diseases and conditions, such as, but not limited to,
feline immunodefiency virus, feline herpes and canine lymphoma.



--------------------------------------------------------------------------------

“Company Preferred Stock” shall mean preferred Class A shares of capital stock
in the Company.

“Company Stock” shall mean the outstanding shares of capital stock of the
Company.

“Contract” shall mean any written or oral agreement, contract, subcontract,
settlement agreement, lease, instrument, note, warranty, purchase order,
license, sublicense or other legally binding commitment.

“EMA” shall mean the European Medicines Agency.

“Employee” shall mean any current or former or retired employee of the Company
and any Person who currently provides or formerly provided professional services
to the Company as a self-employed independent contractor. For the avoidance of
doubt, nothing in this Agreement shall be deemed to give any Person any claim to
be treated as an employee of the Company.

“Employee Agreement” shall mean each written employment, severance, consulting,
independent contracting, or relocation agreement or contract between the Company
and any Employee under which the Company has any outstanding obligation, other
than offer letters or employment agreements, in each case, providing for at-will
employment that are terminable by the Company without notice or penalty.

“Escrow Agent” shall mean Wilmington Trust, N.A., or any successor as determined
in accordance with the Escrow Agreement.

“Escrow Amount” shall mean Euro One Million Five Hundred Thousand (€1,500,000).

“Escrow Fund” shall mean the Escrow Amount held by the Escrow Agent in
accordance with this Agreement and the Escrow Agreement.

“Escrow Termination Date” shall mean January 6, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Fundamental Representations” shall mean, with respect to the Sellers, the
representations and warranties of the Sellers set forth on Annex B hereto at
Section 1.1 (Organization; Standing and Power; Charter Documents; Subsidiaries),
Section 1.2 (Capital Structure) and Section 1.3 (Authority), and shall mean,
with respect to Parent and Buyer, the representations and warranties of the
Parent and the Buyer set forth on Annex C hereto at Section 1.1 (Organization;
Standing and Power; Charter Documents) and Section 1.2 (Authority).



--------------------------------------------------------------------------------

“Indebtedness” shall mean (i) all indebtedness of the Company for borrowed money
or indebtedness issued or incurred in substitution or exchange for borrowed
money, (ii) amounts owing by the Company as deferred purchase price for property
or services (excluding obligations to creditors for goods and services incurred
in the ordinary course of business and reflected as current liabilities on the
Company Balance Sheet), (iii) indebtedness evidenced by any note, bond,
debenture, mortgage or other debt instrument or debt security for the payment of
which the Company is responsible or liable, (iv) commitments or obligations by
which the Company assures a creditor against Loss (including contingent
reimbursement obligations with respect to letters of credit), (v) indebtedness
secured by a Lien on any assets and properties of the Company, (vi) obligations
to repay deposits or other amounts advanced by and owing by the Company to third
parties, (vii) obligations of the Company under any interest rate, currency or
other hedging agreement, (viii) obligations of the Company under capital leases
in respect of which the Company is liable as obligor or guarantor, or
(ix) guarantees under which the Company is liable with respect to any
indebtedness, obligations, claim or liability of any other Person of a type
described in clauses (i) through (viii) above, and (x) any accrued interest,
prepayment penalties, premiums, fees and expenses due and payable in respect of
any of the foregoing.

“Indemnified Party” shall mean a party entitled, or seeking to assert rights, to
indemnification pursuant to Article V of this Agreement.

“Indemnified Taxes” shall mean (i) any Taxes of the Company with respect to any
Pre-Closing Tax Period, (ii) the Taxes of any Person for which the Company is
held liable by reason of such entity being included in any consolidated,
affiliated, combined or unitary group at any time prior to the Closing,
(iii) the employer portion of any employment or payroll Taxes imposed on Buyer,
the Company or any of their Affiliates in respect of the Closing Consideration
and (iv) the Taxes of any Person that relate to the Pre-Closing Tax Period and
that are imposed on the Company as a transferee or successor prior to Closing or
by contract entered into by the Company prior to Closing; provided, however,
Indemnified Taxes (A) shall include the Taxes described in clauses (i) through
(iv) solely to the extent the amount of such Taxes exceed the amount of Taxes
taken into account or reserved against in the Company Balance Sheet or as
Closing Cash Consideration Inputs set forth on the Closing Statement, and
(B) shall not include any Taxes attributable to any transaction engaged in by
Buyer or the Company after Closing.

“Indemnifying Party” shall mean the party from whom indemnification is sought by
the Indemnified Party.



--------------------------------------------------------------------------------

“Intellectual Property” shall mean any or all intellectual property rights,
arising under statutory, common or other law and whether or not perfected or
registered, and all rights associated therewith, including: (i) all patents and
patent applications (including provisional patent applications, non-provisional
patent applications, and international (PCT) patent applications), and all
reissues, reexaminations, divisionals, renewals, extensions, continuations and
continuations-in-part thereof, whether or not patentable, anywhere in the world;
(ii) all data and documentation (including all laboratory notebooks); (iii) all
rights relating to Trade Secrets, including knowledge related to the manufacture
and development of Company Products; (iv) all rights associated with works of
authorship, including copyrights and moral rights in both published and
unpublished works and registrations and applications for registration thereof,
and all other rights corresponding thereto throughout the world; and (v) all
registered and unregistered trademarks, service marks, trade names, corporate
names, domain names and other names and slogans, logos, common law trademarks
and service marks, trade dress, industrial designs, including all registrations
and applications therefor throughout the world and the goodwill associated
therewith.

“Key Personnel” shall mean any of Dr. Ir. Erwin Blomsma, Dr. Nesya Goris,
Dr. Stefaan Wera and Dr. Johan Neyts.

“Legal Requirements” shall mean any applicable federal, state, regional, local,
municipal law, statute, constitution, general principles of law (algemeen
rechtsbeginsel), resolution, ordinance, code, order, edict, decree, rule,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity.

“Liens” shall mean any or all pledges, claims, liens, charges, encumbrances and
security interests of any kind or nature whatsoever.

“Losses” shall mean any and all losses, liabilities, damages, judgments,
settlements, awards, fines, penalties, Taxes, costs and expenses (including
reasonable attorneys’ fees and expenses and costs of investigation paid to Third
Parties), whether involving a third-party claim or a claim solely between the
parties hereto.

“Parent Common Stock” shall mean the common stock, par value US$0.001 per share,
of Parent.

“Parent Stock Price” shall mean Eighteen U.S. Dollars and Forty Four and Nine
Tenths U.S. cents (US$18.449).

“Patent Rights” shall mean all (i) issued patents; (ii) pending patent
applications and any related patent applications filed in the future claiming
priority thereto, including



--------------------------------------------------------------------------------

all provisional applications, non-provisional applications, international (PCT)
applications, substitutions, continuations, continuations-in-part, divisions,
renewals and all patents granted thereon or issuing therefrom; (iii) all patents
of addition, reissues, re-examinations and extensions or restorations by
existing or future extension or restoration mechanisms, including supplementary
protection certificates or the equivalent thereof; (iv) registration patents,
inventor’s certificates or confirmation patents; and (v) any form of
government-issued right substantially similar to any of the foregoing, in each
case in any country or patent examining or granting jurisdiction.

“Permitted Liens” shall mean the following, in each case as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (i) statutory liens for current Taxes not yet due and payable or
delinquent, or for Taxes the validity or amount of which is being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established on the Company Balance Sheet; (ii) materialmen’s, mechanics’,
carriers’, workmen’s, and repairmen’s liens and other similar liens arising in
the ordinary course of business for securing obligations that are not yet due
(unless the validity or amount is being contested in good faith by appropriate
proceedings and appropriate reserves have been established therefor on the
Company Balance Sheet); (iii) pledges or deposits to secure obligations under
Legal Requirements or similar legislation or to secure public or statutory
obligations; (iv) liens on leases, subleases, easements, licenses, rights of
use, rights to access and rights of way arising from the provisions of such
agreements or benefiting or created by any superior estate, right or interest
that do not or would not materially impair the use or occupancy of the real
property and improvements in respect of which the Company has a right to use;
(v) any Liens set forth in any title policies, endorsements, title commitments,
title certificates and/or title reports or any other minor survey exemptions,
reciprocal easement agreements and other customary encumbrances on title
relating to the Company’s interests in real property, in each case, that
(a) were not incurred in connection with any indebtedness for borrowed money and
(b) do not materially impair the present use of the properties or assets of the
Company; and (vi) any lien arising under any Contract evidencing indebtedness
for borrowed money that will be released at or prior to the Closing.

“Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.

“Post-Closing Cash Amount” shall mean Sixteen Million Three Hundred Eight
Thousand U.S. Dollars (US$16,308,000), provided that, if the Company completes
an equity financing transaction pursuant to which it issues shares of Parent
Common Stock for cash during the 90-day period after the Closing, “Post-Closing
Cash Amount” shall mean



--------------------------------------------------------------------------------

the product of (i) Sixteen Million Three Hundred Eight Thousand U.S. Dollars
(US$16,308,000) and (ii) the greater of (x) the result of (A) 1.0 minus (B) the
fraction obtained by dividing (1) the amount of the aggregate underwriting
discounts and commissions, placement agent fees and offering expenses payable by
Parent in respect of such equity financing transaction for such financing, by
(2) the sum of (a) the aggregate purchase price of the shares paid by the
investors in such financing and (b) the aforementioned aggregate underwriting
discounts and commissions, placement agent fees and offering expenses, and
(y) 0.93.

“Post-Closing Stock Amount” shall mean the quotient of (i) Sixteen Million Three
Hundred Eight Thousand U.S. Dollars (US$16,308,000) divided by (ii) the average
of the closing prices of the Parent Common Stock during the 10-Trading Day
period ending on April 4, 2014 (subject to appropriate adjustment in the event
of any stock split, stock dividend or other similar event), provided, however,
that (A) if such quotient is greater than One Million Sixty Thousand Seven
Hundred Forty (1,060,740) (subject to appropriate adjustment in the event of any
stock split, stock dividend or other similar event), Post-Closing Stock Amount
shall mean One Million Sixty Thousand Seven Hundred Forty (1,060,740) (subject
to appropriate adjustment in the event of any stock split, stock dividend or
other similar event) and (B) if such quotient is less than Seven Hundred Seven
Thousand One Hundred Sixty (707,160) (subject to appropriate adjustment in the
event of any stock split, stock dividend or other similar event), Post-Closing
Stock Amount shall mean Seven Hundred Seven Thousand One Hundred Sixty
(707,160) (subject to appropriate adjustment in the event of any stock split,
stock dividend or other similar event).

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on Closing.

“Pro Rata Portion” shall mean, with respect to each Seller, the percentage set
forth opposite the name of such Seller on Annex A under the heading “Pro Rata
Portion”.

“Property Taxes” shall mean all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Related Party” shall mean each of the following: (i) each Person holding in
excess of five percent (5%) of the Company Stock, on a fully-diluted,
as-converted basis; (ii) each individual who is, or who has at any time been, a
Key Employee or director of the Company; (iii) each member of the immediate
family of each of the individuals referred to in clause (i) or (ii) above; and
(iv) any trust or other Person (other than the Company) in which any one of the
Persons referred to in clause (i), (ii) or (iii) above holds (or in which more
than one of such Persons collectively hold), beneficially or otherwise, a
material voting, proprietary, equity or other financial interest.



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller Indemnified Parties” shall mean each of the Sellers and their respective
officers and directors and Affiliates.

“Shares” shall mean collectively all shares of Company Preferred Stock and all
shares of Company Common Stock.

“Straddle Period” shall mean any Tax period beginning before Closing and ending
after Closing.

“Tax or Taxes” shall mean any and all federal, state, regional, local and
municipal taxes and other like governmental charges, including taxes based upon
or measured by gross receipts, income, profits, sales, use and occupation, and
value-added, alternative, add-on minimum, estimated, ad valorem, transfer,
franchise, branch profits, windfall profit, registration, license, withholding,
payroll, recapture, employment, social security, disability, severance, stamp,
occupation, capital stock, municipal, environmental, excise, real and personal
property taxes, custom duty or social contribution or other tax of any kind
whatsoever, together with all interest, penalties and additions imposed with
respect to such amounts, whether disputed or not.

“Tax Authority” shall mean any governmental agency, board, bureau, body,
department or authority of any Belgian federal, regional or local jurisdiction
or any foreign jurisdiction, having or purporting to exercise jurisdiction with
respect to any Tax.

“Tax Return” shall mean any return, declaration, statement, report, claim for
refund, tax filing or form (including estimated Tax returns and reports,
withholding Tax returns and reports, any schedule or attachment, any amendment
and information returns and reports) required to be filed with respect to Taxes.

“Third Person Intellectual Property” shall mean all Intellectual Property that
(i) relates to the Company Products, and (ii) is licensed from a third Person to
the Company or otherwise held for use by the Company pursuant to a Company IP
Contract with such third Person.

“Third Person Patent Rights” shall mean the Patent Rights included within the
Third Person Intellectual Property.

“Trade Secrets” shall mean all rights relating to trade secrets and other
confidential business information, including ideas, formulas, compositions,
inventions



--------------------------------------------------------------------------------

(whether patentable or unpatentable and whether or not reduced to practice),
know-how, including know-how related to the manufacture and development of
Company Products and any cell lines utilized in the manufacture and development
of Company Products, manufacturing and production processes and techniques,
secret formulas, compositions, formulations, research and development
information, drawings, specifications, designs, plans, charts, diagrams,
proposals, technical data, databases, copyrightable works, financial, marketing
and business data, pricing and cost information, business and marketing plans
and customer and supplier lists and information.

“Trading Day” shall mean a day on which the NASDAQ Stock Market is open.

“Transaction Documents” shall mean, collectively, this Agreement, the Escrow
Agreement, the Promissory Note and all other agreements to be executed by the
Sellers, on the one hand, and Parent or the Buyer, on the other hand, in
connection with the transactions contemplated hereby.

“True-Up Payment” shall mean the amount by which the sum of (i) the Company’s
current assets as of the Closing (other than deferred Tax assets that reflect
timing differences between book and Tax accounting), as determined applying the
same accounting principles and methodologies used to prepare the Company Balance
Sheet, minus (ii) the Company’s current liabilities as of the Closing (other
than deferred Tax liabilities that reflect timing differences between book and
Tax accounting), as determined applying the same accounting principles and
methodologies used to prepare the Company Balance Sheet, minus (iii) the
Indebtedness (other than current liabilities) as of the Closing, minus (iv) the
Company’s Transaction Expenses that are unpaid as of the Closing, minus (v) any
Change in Control Payments that are unpaid as of the Closing, as set forth on
the Closing Statement, exceeds the result obtained by performing the same
calculation using the values set forth on the Closing Notice.

ARTICLE II.

THE STOCK PURCHASE

2.1 The Stock Purchase. Upon the terms and subject to the conditions of this
Agreement, each Seller hereby sells, transfers, conveys, assigns and delivers to
Buyer, and Buyer hereby purchases, acquires and accepts from each Seller, all
right, title and interest in and to the number of Shares set forth opposite such
Seller’s name on Annex A hereto, which Shares constitute all of the Shares owned
by such Seller, free and clear of any Lien, in exchange for a portion of the
Closing Consideration set forth opposite such Seller’s name on Annex A hereto
(the “Stock Purchase”). Annex A shall be the definitive allocation of the
Closing Consideration among the Sellers, including with respect to the Escrow
Amount.



--------------------------------------------------------------------------------

2.2 The Closing. The consummation of the Share Purchase and the other
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Eubelius, located at Avenue Louise, 99, Brussels B-1050, Belgium,
on the date hereof simultaneously with the execution of this Agreement. The date
on which the Closing occurs is referred to herein as the “Closing Date.”

2.3 Payments to Sellers. Upon the terms and subject to the conditions of this
Agreement, at the Closing, the following shall occur:

(a) Company Stock. Subject to the provisions of this Section 2.3, each share of
the Company Stock will be sold by the Seller that owns such Company Stock and
purchased by the Buyer in exchange for the following consideration, calculated
by the Sellers and reflected on Annex A in accordance with Clause 37.1.b of the
Company’s articles of association:

(i) Closing Date Payment. Payable upon the Closing, consideration equal to:

(1) cash, without interest, in an amount equal to the amount set forth opposite
the relevant Seller’s name as set forth in Annex A in the column under the
heading “Closing Consideration: Cash”, on the Seller’s bank account number as
specified in Annex A, and, in an amount equal to Euro Seventy Five Thousand
(€75,000), on Eubelius’ third party bank account number as specified in Annex A,
plus

(2) the relevant Seller’s interest in the Promissory Note Interests, subject to
and payable upon the occurrence of those events specified in Section 2.4 hereof
(without interest other than set forth in the Promissory Note);

(ii) Post-Closing Adjustment. Payable upon the occurrence of those events
specified in Section 2.9 hereof (the “Final Per Share Cash Adjustment Payment”),
an amount of cash (without interest) to the relevant Seller equal to the product
obtained by multiplying (x) any True-Up Payment owed by Buyer by (y) such
Seller’s Pro Rata Portion.

(iii) Post-Closing Consideration. Payable at the latest on April 7, 2014, a
payment of cash or a number of shares of Parent Common Stock pursuant to
Section 2.10 (the “Post-Closing Consideration”).

(b) Rounding down of Cash Consideration. For the avoidance of doubt, the
aggregate part of the consideration payable to any Seller in cash pursuant to
this Section 2.3 shall be rounded down to the nearest whole eurocent.



--------------------------------------------------------------------------------

(c) No Fractional Shares. No fractional shares of Parent Common Stock will be
delivered to the Sellers under this Agreement. In lieu of fractional shares of
Parent Common Stock, each Seller shall receive an amount of cash (rounded to the
nearest whole eurocent) equal to the product of (a) the fraction of a share of
Parent Common Stock to which such Seller would otherwise be entitled (after
aggregating all fractional shares of Parent Common Stock issuable to such
Seller), multiplied by (b) the Parent Stock Price.

(d) Buyer and the Escrow Agent shall be entitled to deduct and withhold from any
consideration payable or other payment pursuant to this Agreement to any Seller
or any other Person such amounts as are required to be deducted or withheld
therefrom under Belgian tax laws or otherwise under any other applicable Legal
Requirement. To the extent such amounts are so deducted or withheld and timely
paid to the appropriate Tax Authority, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person in respect of
whom such deduction and withholding was made.

2.4 Promissory Notes.

(a) At the Closing, Buyer shall deliver or cause to be delivered to the Sellers’
Representative on behalf of all of the Sellers, a promissory note in the form
attached as Exhibit 2 hereto, with an aggregate principal amount of Euro Eleven
Million (€11,000,000) (the “Promissory Note”). Each Seller shall be entitled to
an interest in the principal and interest payable pursuant to the Promissory
Note in an amount equal to such Seller’s Pro Rata Portion (collectively, the
“Promissory Note Interests”).

(b) Following the satisfaction by the Buyer or the Parent of any Promissory Note
Interest, payable on the relevant Seller’s bank account number as specified in
Annex A or as otherwise directed by the Sellers’ Representative, each Seller
shall look only to the Sellers’ Representative (and not to Parent, Buyer or any
of their respective Affiliates) to receive such Seller’s portion of such
principal and interest. It is expressly understood and agreed that Parent,
Buyer, the Company and their respective Affiliates shall have no liability to
any Seller for its portion of such principal and interest, so long as such
principal and interest which is due has been paid or delivered, as applicable,
in full by or on behalf of Buyer or Parent, as directed by the Sellers’
Representative.

2.5 Sellers’ Closing Deliverables.

(a) Registration of Transfer of Shares. At the Closing, the Buyer and each of
the Sellers shall duly register the transfer of the Shares in the appropriate
share registers of Company, and each Seller shall deliver to Buyer any and all
stock certificates, if any, which have been issued representing the Shares held
by such Seller.



--------------------------------------------------------------------------------

(b) Resignations. At the Closing, the Sellers shall deliver to Buyer
resignations of (i) Esbee BVBA (managing director), represented by Blomsma
Erwin, (ii) Fortis Private Equity Management NV, represented by Moons Raf,
(iii) Viziphar Biosciences BVBA, represented by Van Reet Gustaaf, (iv) Chatlin
Patrick, (v) Mijten Eric, (vi) Basstanie Luc, (vii) Van Barlingen Henricus J.J.
(viii) Vansina Floris, which constitute all of the directors of the Company,
confirming that those individuals have no receivables or claims on the Company
other than pursuant to the management agreement or employment agreement between
the relevant individual and the Company.

(c) No Further Ownership Rights in Company Stock. All consideration paid for the
sale of Shares in accordance with the terms hereof shall be deemed to have been
issued in full satisfaction of all rights pertaining to such Shares.

(d) Employment Agreement. At the Closing, Erwin Blomsma shall deliver to Buyer
an employment agreement, in the form attached hereto as Annex D, executed by him
and to be accepted by the Company’s board of directors in its new composition
immediately after Closing, hereto (the “Employment Agreement”).

(e) Non-Competition Agreement. At the Closing, Erwin Blomsma shall deliver to
Buyer a non-competition agreement, in the form attached hereto as Annex G,
executed by him and to be accepted by the Company’s board of directors in its
new composition immediately after Closing (the “Non-Competition Agreement”).

2.6 Parent and Buyer’s Closing Deliverables.

(a) Parent and Buyer agree to cause a special shareholders’ meeting of the
Company to be held on the Closing Date promptly after the Closing and shall
cause the Company to provide the Sellers with a copy of the minutes thereof
promptly after the Closing, and shall cause the following resolutions to be
adopted at that meeting by Buyer as the sole shareholder of the Company:

(i) acknowledgement of the resignation of the resigning directors as members of
the board of directors of the Company;

(ii) grant of full discharge to the directors of the Company;

(iii) appointment of at least the minimum number of directors as required under
applicable Law, effective immediately.

(b) Parent and Buyer agree to cause a board meeting of the Company in its new
composition to be held on the Closing Date promptly after the Closing and shall
cause the board of directors of the Company to approve the Employment Agreement
and the Non-Competition Agreement and the Company to execute the Employment
Agreement and the Non-Competition Agreement on the same date with immediate
effect.



--------------------------------------------------------------------------------

2.7 U.S. Securities Law Exemptions. Each Seller has accurately completed its
investor questionnaire attached as Annex E hereto (the “Investor
Questionnaire”). In connection with completing the Investor Questionnaire, each
Seller has accurately and truthfully responded to all questions and made the
representations that Buyer or Parent have requested relating to the potential
delivery of Parent Common Stock under this Agreement to such Seller under
Regulation S under the Securities Act (“Regulation S”), including regarding such
Seller’s eligibility to receive securities in a transaction exempt from the
Securities Act pursuant to Regulation S and the rules promulgated thereunder.

2.8 Legend.

(a) All certificates representing any shares of Parent Common Stock that may be
issued pursuant to this Agreement shall have a restrictive legend in the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED
UNDER ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, E.G.
THE EXEMPTION AFFORDED BY RULE 144 THEREUNDER).

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE BEING OFFERED AND SOLD IN AN
OFFSHORE TRANSACTION TO INVESTORS WHO ARE NOT “U.S. PERSONS” (AS SUCH TERMS ARE
DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND WITHOUT
REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.

TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A STOCK
PURCHASE AGREEMENT, DATED JANUARY 6, 2014 (THE “AGREEMENT”), BY AND AMONG
ARATANA THERAPEUTICS, INC., A DELAWARE CORPORATION (THE “ISSUER”), WILDCAT
ACQUISITION B.V.B.A., A BELGIAN ENTITY, THE SHAREHOLDERS OF OKAPI SCIENCES N.V.,
A BELGIAN ENTITY (INCLUDING THE HOLDER), AND THE SELLERS’ REPRESENTATIVE.

(b) The Parent will cause the legends referred to in Section 2.8(a) to be
removed upon a registered disposition of the relevant shares of Parent Common
Stock in accordance with Section 6.8 and in any event as soon as the relevant
shares are no longer “restricted shares” under applicable United States
securities laws.

2.9 Closing Statement Purchase Price Adjustment.

(a) Closing Notice. Prior to the Closing Date, Buyer has received a written
notice, based on the input of an authorized director of the Company (the
“Closing Notice”), setting forth good faith estimates of: (i) the Company’s
current assets (other than deferred Tax assets that reflect timing differences
between book and Tax accounting), applying the same accounting principles and
methodologies used to prepare the Company Balance Sheet, (ii) the Company’s
current liabilities (other than deferred Tax liabilities that reflect timing
differences between book and Tax accounting), applying the same accounting
principles and methodologies used to prepare the Company Balance Sheet,
(iii) the Indebtedness (other than current liabilities), (iv) the Company’s
Transaction Expenses that are unpaid, and (v) any Change in Control Payments
that are unpaid, in each case as of the Closing (clauses (i) through
(v) collectively the “Closing Cash Consideration Inputs”).

(b) Draft Closing Statement. As soon as practicable following the Closing, Buyer
shall prepare a report setting forth the actual amounts of the Closing Cash
Consideration Inputs, along with a summary showing in reasonable detail the
Buyer’s calculation of such amounts (the “Draft Closing Statement”). Buyer shall
deliver the Draft Closing Statement to the Sellers’ Representative not later
than forty-five (45) days following the Closing Date.

(c) Review by Sellers’ Representative. As soon as practicable, but in any event
within thirty (30) Business Days of receipt of the Draft Closing Statement, the
Sellers’ Representative shall provide to Buyer a written report indicating its
agreement with, or specific, itemized and quantified objections to, the Draft
Closing Statement (the



--------------------------------------------------------------------------------

“Sellers’ Representative’s Report”). During such period, Buyer shall permit the
Sellers’ Representative reasonable access to the Company’s books and records and
personnel to the extent necessary to review the Draft Closing Statement;
provided that the Sellers’ Representative shall treat all such information as
confidential information of Buyer. All other items on the Draft Closing
Statement which have not been cited as subject to objection in the Sellers’
Representative’s Report shall be deemed accepted by the Sellers’ Representative.
Failure by the Sellers’ Representative to object to the Draft Closing Statement
within such period shall be deemed to be the Sellers’ Representative’s
acceptance of the entire Draft Closing Statement and all items therein.

(d) Agreement on Closing Statement.

(i) Within fifteen (15) Business Days of the receipt by Buyer of the Sellers’
Representative’s Report, the Sellers’ Representative and Buyer shall endeavor in
good faith to agree on any matters in dispute, and any such resolution shall be
final and binding on Buyer and the Sellers. Any matter that Buyer chooses not to
dispute on the Sellers’ Representative’s Report within such fifteen
(15) Business Day period shall be deemed accepted by Buyer.

(ii) If Buyer and the Sellers’ Representative are unable to agree on any
remaining matters that were disputed in the Sellers’ Representative’s Report
within fifteen (15) Business Days after Buyer’s receipt of the Sellers’
Representative’s Report, then the matters contained in the Sellers’
Representative’s Report in dispute will be submitted for resolution to Ernst &
Young (the “Appraiser”). The Appraiser shall be given reasonable access to all
relevant financial information, books, records, schedules, memoranda and other
documents prepared or reviewed by Buyer or any of its representatives that are
relevant to the Draft Closing Statement, and to all personnel, including
accounting personnel, involved in the preparation of the Draft Closing
Statement, in connection with its calculation of the Closing Cash Consideration
Inputs. The Appraiser shall use its accounting expertise to calculate, based
solely on the written submissions of Buyer, on the one hand, and the Sellers’
Representative, on the other hand, and not by independent investigation, the
Closing Cash Consideration Inputs and shall be instructed that its calculation
(i) must be made in accordance with the standards and definitions in this
Agreement, and (ii) with respect to each item in dispute, absent a finding by
the Appraiser of manifest error or fraud, must be within the range of values
established for such amount as determined by reference to the value assigned to
such amount by the Sellers’ Representative in the Sellers’ Representative’s
Report and by Buyer in the Draft Closing Statement. Within thirty (30) days of
such submission, Appraiser shall issue a written report to the Sellers’
Representative and Buyer upon such disputed items (in no event enlarging or
adding any new or additional item to those set forth in the Sellers’
Representative’s Report and not accepted by Buyer), and such written decision
shall be final and binding upon the parties hereto. The Sellers’ Representative
and Buyer shall



--------------------------------------------------------------------------------

cooperate reasonably with each other and each other’s representatives to enable
the Appraiser to render a written decision as promptly as possible. The fees and
expenses of the Appraiser shall be borne by the Sellers (and paid by the
Sellers’ Representative on their behalf) and Buyer in inverse proportion to
their respective success on the merits, and such allocation of fees and expenses
shall be calculated by the Appraiser and shall be final and binding on the
parties. At any time, Buyer and the Sellers’ Representative may agree to settle
any objections raised in the Sellers’ Representative’s Report, which agreement
shall be in writing and binding upon each of Buyer and the Sellers with respect
to the subject matter of any such objection so resolved.

(iii) The Draft Closing Statement, revised to incorporate the resolution of any
matters in dispute pursuant to Sections 2.9(c), 2.9(d)(i) and/or 2.9(d)(ii), as
applicable, is referred to as the “Closing Statement.” The Closing Statement
shall have the legal effect of an arbitral award and shall be final, binding and
conclusive on the parties hereto.

(e) Adjustment to Closing Consideration. If any of the Closing Cash
Consideration Inputs in the Closing Statement are different than the Closing
Cash Consideration Inputs in the Closing Notice, then a post-closing adjustment
will be made to the Closing Consideration. If the True-Up Payment is positive,
the Sellers shall be entitled to a payment from the Buyer in the amount of the
True-Up Payment in accordance with Section 2.9(e)(ii). If the True-Up Payment is
negative, the Buyer shall be entitled to a payment from the Sellers in the
amount of the True-Up Payment in accordance with Section 2.9(e)(i). The True-Up
Payment shall be treated as an adjustment to the Closing Consideration for Tax
purposes to the greatest extent permitted by law. The True-Up Payment shall be
made within five (5) Business Days after the determination of the Closing
Statement.

(i) Any True-Up Payment owed by the Sellers to the Buyer shall be paid by
set-off against the principal amount and interest owed under the Promissory Note
unless the size of such True-Up Payment would cause the principal and interest
then outstanding under the Promissory Note to be less than Euro One Million Five
Hundred Thousand (€1,500,000), in which case the Sellers, on an individual basis
(‘niet hoofdelijk’), shall pay such True-Up Payment to the Buyer based upon each
Seller’s Pro Rata Portion. If the Promissory Note Interests have already been
paid to the Sellers, the Sellers’ Representative shall cause the Escrow Agent to
release to Buyer from the Escrow Fund an amount equal to the True-Up Payment in
immediately available funds by wire transfer to such bank account as Buyer may
specify; provided that no True-Up Payment shall be paid by the Sellers if such
payment is less than Euro Fifteen Thousand (€15,000); provided, further, that,
if the True-Up Payment exceeds Euro Fifteen Thousand (€15,000), the full amount
of such True-Up Payment, without regard to such threshold, shall be paid by the
Sellers.



--------------------------------------------------------------------------------

(ii) For any True-Up Payment owed by Buyer, Buyer shall pay an amount equal to
the True-Up Payment in immediately available funds by a single wire transfer, as
directed by the Sellers’ Representative on behalf of the Sellers; provided that
no True-Up Payment shall be paid by the Buyer if such payment is less than Euro
Fifteen Thousand (€15,000); provided, further, that, if the True-Up Payment
exceeds Euro Fifteen Thousand (€15,000), the full amount of such True-Up
Payment, without regard to such threshold, shall be paid by Buyer. Payments to
the Sellers by the Buyer or as directed by the Sellers’ Representative pursuant
to this Section 2.9(e)(ii) shall be made in proportion to each Seller’s
respective Pro Rata Portion, with each amount rounded down to the nearest whole
euro cent.

2.10 Post-Closing Consideration. The Buyer shall, at its option, (a) on April 7,
2014, issue to each Seller, by book-entry to such Seller’s account with Parent’s
transfer agent, the number of shares of Parent Common Stock equal to the product
of the Post-Closing Stock Amount multiplied by such Seller’s Pro Rata Portion as
set forth opposite the relevant Seller’s name on Annex A hereto or (b) on or at
any time prior to April 7, 2014, pay to each Seller, by wire transfer to such
Seller’s bank account number specified in Annex A hereto, an amount in cash
equal to the product of the Post-Closing Cash Amount multiplied by such Seller’s
Pro Rata Portion as set forth opposite the relevant Seller’s name on Annex A
hereto; provided, however, that if the Parent completes any registered public
offering or any private investment in public equity (PIPE) financing transaction
with institutional investors, pursuant to which it issues shares of Parent
Common Stock for cash prior to the issuance of stock or payment of cash to the
Sellers contemplated by clauses (a) and (b) above, the Buyer shall make the
payment set forth in clause (b) above promptly after the closing of such
financing. For the avoidance of doubt, (i) Parent Common Stock issued upon the
exercise of stock options or other equity incentives or other similar issuances
of stock shall not trigger the Buyer’s obligations under the proviso to this
Section 2.10, (ii) in no event shall Buyer be obligated to make the payments
contemplated by both clauses (a) and (b) above and (iii) in no event shall Buyer
be obligated to make the payment contemplated by this Section 2.10 more than
once.

2.11 Further Assurances. In the event that at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the parties shall take such further action (including the execution and delivery
of such further instruments and documents) as the other party may reasonably
request.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers individually (‘niet hoofdelijk’) represents and warrants to
the Parent and Buyer that the statements set forth on Annex B hereto are true
and correct at the time of the Closing, except as set forth in this Agreement or
in the disclosure letter



--------------------------------------------------------------------------------

attached as Annex F hereto supplied by the Sellers to Buyer dated as of the date
hereof which, subject to Section 8.2, identifies exceptions to such
representations and warranties (the “Disclosure Letter”).

Buyer and Parent acknowledge that they have conducted an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties, products, prospects, employees and
projected operations of the Company and, in making its determination to proceed
with the transactions contemplated by this Agreement, Buyer and Parent are
relying and have relied only on the results of their own independent
investigation and verification and the representations and warranties of the
Sellers expressly and specifically set forth in Annex B to this Agreement and
the Investor Questionnaires, each as qualified by the Disclosure Letter and this
Agreement. The Parent and the Buyer acknowledge that they have been furnished
with such financial or other information concerning the Company as the Parent
and the Buyer consider necessary in connection with the direct or indirect
acquisition of the Shares.

The representations and warranties of the Sellers set forth in Annex B and the
Investor Questionnaires, constitute the sole and exclusive representations and
warranties to Buyer in connection with the transactions contemplated by this
Agreement, and Buyer understands, acknowledges and agrees that all other
representations and warranties of any kind or nature, express or implied are
specifically disclaimed by the Sellers. Buyer acknowledges and agrees that no
current or former stockholder, director, officer, Employee, Affiliate or advisor
of the Company has made or is making, in such Person’s individual capacity, any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

Parent and Buyer, jointly and severally, represent and warrant to the Sellers
that the statements set forth on Annex C hereto are true and correct at the time
of the Closing.

Each of the Sellers acknowledges that in making its determination to proceed
with the transactions contemplated by this Agreement, each Seller is relying and
has relied only on the representations and warranties of Parent and Buyer that
are expressly and specifically set forth in Annex C to this Agreement. Each of
the Sellers acknowledges that he, she or it has had the opportunity to review
such financial or other information concerning Parent and the Buyer as such
Seller considers necessary in connection with the transactions contemplated by
this Agreement.

The representations and warranties of Parent and the Buyer set forth in Annex C
constitute the sole and exclusive representations and warranties to the Sellers
in connection



--------------------------------------------------------------------------------

with the transactions contemplated by this Agreement, and each Seller
understands, acknowledges and agrees that all other representations and
warranties of any kind or nature, express or implied are specifically disclaimed
by Parent and the Buyer. Each Seller acknowledges and agrees that no current or
former stockholder, director, officer, employee, Affiliate or advisor of Parent
or the Buyer has made or is making, in such Person’s individual capacity, any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied.

ARTICLE V.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; ESCROW

5.1 Survival of Representations and Warranties. All representations and
warranties of the Sellers contained in Annex B to this Agreement or in the
Investor Questionnaires and all representations and warranties of Parent and
Buyer contained in Annex C to this Agreement shall survive the consummation of
the Stock Purchase and continue until the Escrow Termination Date, after which
time such representations and warranties shall terminate and any Claim Notice or
Indemnification Demand based thereon delivered after the Escrow Termination Date
shall be inadmissible; provided, however, (i) for the avoidance of doubt, that
such representations and warranties are given only at the time of the Closing
and are not repeated or reiterated in respect of any later date, and (ii) that
the Fundamental Representations shall survive indefinitely, and (iii) that if at
any time prior to the termination of any specific representation or warranty, an
Indemnified Party has duly delivered to the Indemnifying Party a valid
Indemnification Demand or Claim Notice (with such Indemnification Demand or
Claim Notice satisfying the requirements set forth in Sections 5.5(a) or 5.6(b),
as applicable) relating to such representation or warranty, then the
representation or warranty underlying the claim asserted in such Indemnification
Demand or Claim Notice shall survive solely with respect to the claim (and only
to the extent reasonably within the scope of the claim) in such notice until
such time as such claim is resolved.

The Sellers and Buyer expressly agree pursuant to this Section 5.1 to shorten
the statutes of limitation applicable to all claims and causes of action based
directly or indirectly upon inaccuracies in or breaches of the representations
and warranties made by the Buyer, the Parent or the Sellers in this Agreement.
The respective covenants, agreements and obligations of the parties contained in
this Agreement shall survive (A) until fully performed or fulfilled, unless
non-compliance with such covenants, agreements or obligations is waived in
writing by the party or parties entitled to such performance or (B) if not fully
performed or fulfilled, until the later of the end of the applicable statute of
limitations and any extensions thereof.



--------------------------------------------------------------------------------

5.2 Escrow. A portion of the Closing Consideration equal to the Escrow Amount
shall constitute escrowed closing consideration (collectively with any interest
payable thereon, if any, the “Escrowed Closing Consideration”). In the event
that the Parent or Buyer is obligated to make any payment to the Sellers in
respect of the principal amount of the Promissory Note prior to the Escrow
Termination Date, the Sellers agree that, out of such payment under the
Promissory Note, an aggregate amount of cash equal to the Escrow Amount shall be
deposited with the Escrow Agent in an escrow account (the “Escrow Account”)
established in accordance with the Escrow Agreement to secure the
indemnification obligations of the Sellers under Article V and (y) any reduction
made pursuant to Section 2.9(e) before any payment shall be made to the Sellers,
and the Sellers agree that the deposit of amounts by the Buyer in the Escrow
Account shall be deemed to be payments under the Promissory Note to the Sellers.
The Escrow Agreement shall provide that Sellers are, for income tax purposes,
the owner of the Escrowed Closing Consideration and are taxable on any earnings
thereon. If any payment is required to be made to Buyer pursuant to this Article
V, Buyer and the Sellers’ Representative shall promptly provide written
instructions to the Escrow Agent, pursuant to the terms of the Escrow Agreement,
to deliver to Buyer out of the Escrow Account an amount of cash that is equal in
value to such required payment. The Parties agree that they shall cause the
Escrow Agent to disburse the Escrowed Closing Consideration in accordance with
the terms of the Escrow Agreement.

5.3 Indemnification; Escrow Fund; Setoff.

(a) Subject to Section 5.1 and the limitations set forth in Section 5.4, each
Buyer Indemnified Party shall be entitled to be indemnified, defended and held
harmless, and shall be indemnified on a euro-for-euro basis, by the relevant
Seller(s) on an individual (‘niet-hoofdelijk’) basis from and against any Losses
which are suffered or incurred by any Buyer Indemnified Party and which arise
from or as a result of:

(i) any inaccuracy in or breach of any representation or warranty of the
relevant Seller(s) contained in Annex B hereto, in the Investor Questionnaire of
the relevant Seller(s) contained in Annex E hereto, or in Annex A hereto;

(ii) any failure by the relevant Seller(s) to perform or comply with any
agreement, obligation or covenant of such Seller(s) contained in this Agreement;

(iii) any inaccuracy in or breach of any Fundamental Representation of the
relevant Seller(s) contained in Annex B hereto, regardless of any actual or
deemed receipt by the Buyer, the Parent or any of their representatives of any
information or knowledge (obtained in any investigation conducted in connection
with entering into this Agreement or otherwise) from which it could or inferred
that the Buyer, the Parent or any of their representatives had actual or
constructive knowledge that any such Fundamental Representations were inaccurate
in any respect; and

(iv) any Indemnified Taxes;



--------------------------------------------------------------------------------

it being understood that in case indemnification under this Article V, subject
to Section 5.4, is due by all Sellers, the Buyer Indemnified Party shall be
indemnified by each Seller in proportion to its respective Pro Rata Portion.

(b) In the event any Buyer Indemnified Party shall suffer any Losses the amount
of which has been finally determined in accordance with this Agreement, for
which such Buyer Indemnified Party is entitled to indemnification under this
Article V, subject to Section 5.4, such Buyer Indemnified Party shall only be
entitled to recover such Losses, (i) before the date on which the Escrowed
Closing Consideration is deposited in the Escrow Account, by setoff against any
amounts payable to or for the account of the relevant Indemnifying Party under
the Promissory Note (the “Setoff Mechanism”) and, after the Escrowed Closing
Consideration is deposited in the Escrow Account, by obtaining such amount from
the Escrow Account provided that such amount does not exceed the relevant
Seller’s interest in the balance of the Escrow Account at such time, and
(ii) with respect to Losses the amount of which has been finally determined in
accordance with this Agreement that arise from or as a result of any inaccuracy
in or breach of a Fundamental Representation of a Seller and which exceed the
relevant Seller’s interest in the balance of the Escrow Account at such time, by
setoff against any amounts payable by the Buyer or the Parent to such Seller or,
if there are no amounts payable by the Buyer or the Parent to the relevant
Seller, by payment in cash by the relevant Seller to the Buyer Indemnified
Party.

(c) Subject to Section 5.1 and the limitations set forth in Section 5.4, each
Seller Indemnified Party shall be entitled to be indemnified, defended and held
harmless by Buyer and Parent on a joint and several basis (‘hoofdelijk’) from
and against any Losses which are suffered or incurred by any Seller Indemnified
Party which arise from or as a result of:

(i) any inaccuracy in or breach of any representation or warranty of Parent or
Buyer contained in Annex C hereto;

(ii) any failure by Parent or Buyer to perform or comply with any agreement,
obligation or covenant of Parent or Buyer contained in this Agreement.

(d) In the event any Seller Indemnified Party shall suffer any Losses the amount
of which has been finally determined in accordance with this Agreement, for
which such Seller Indemnified Party is entitled to indemnification under this
Article V,



--------------------------------------------------------------------------------

subject to Section 5.4, such Seller Indemnified Party shall only be entitled to
recover such Losses (i) by set-off against any amounts then payable pursuant to
this Agreement by the relevant Seller Indemnified Party to any Buyer Indemnified
Party or, if there are no such amounts payable, (ii) by payment in cash by the
Parent or the Buyer to the Seller Indemnified Party.

(e) Any amount paid by the Sellers or the Parent or the Buyer in respect of any
claim under this Section 5.3 shall constitute an adjustment of the Closing
Consideration.

5.4 Limitation on Remedies.

(a) Notwithstanding anything to the contrary contained herein:

(i) the Sellers shall not be liable if and to the extent that Losses result or
arise from (a) any action or omission by the Parent or any of its Affiliates or
the Company or by any person whose actions or omissions are attributable to one
of them, occurring after the Closing Date and done in the knowledge that such
action or omission could reasonably be expected to give rise to, or increase the
extent of, Losses, and with the exception of actions or omissions to comply with
Legal Requirements, (b) any changes in Legal Requirements after the Closing
Date, (c) any changes in the accounting or Tax policy or practice of the Company
after the Closing Date, with the exception of changes made to remedy existing
non-compliance with Legal Requirements;

(ii) the Sellers shall not be liable for any Losses in respect of any individual
claim under Section 5.3(a)(i), other than in respect of a Fundamental
Representation or fraud, unless the amount of such Losses exceed Euro Fifteen
Thousand (€15,000) (the “Threshold”), in which event the Sellers shall, subject
to the other limitations contained herein, be responsible for the entire amount
of such Losses,

(iii) neither the Buyer nor the Parent shall be liable for any Losses in respect
of any individual claim under Section 5.3(c)(i), other than in respect of a
Fundamental Representation or fraud, unless the amount of such Losses exceed the
Threshold, in which event the Buyer and Parent shall, subject to the other
limitations contained herein, be responsible for the entire amount of such
Losses,

(iv) the Sellers shall not be liable for any Losses in respect of any claim
under Section 5.3(a)(i), other than in respect of a Fundamental Representation
or fraud, unless and until the aggregate amount of Losses (including for this
purpose Losses in respect of any claim that do not exceed the Threshold) which
may be recovered from the Sellers exceeds Euro One Hundred Fifty Thousand
(€150,000) (the “Deductible Amount”), in which event the Sellers shall, subject
to the other limitations contained herein, be liable only for the portion of
such Losses in excess of the Deductible Amount,



--------------------------------------------------------------------------------

(v) neither the Buyer nor the Parent shall be liable for any Losses in respect
of any claim under Section 5.3(c)(i), other than in respect of a Fundamental
Representation or fraud, unless and until the aggregate amount of Losses
(including for this purpose Losses in respect of any claim that do not exceed
the Threshold) which may be recovered from the Sellers exceeds the Deductible
Amount, in which event the Buyer and Parent shall, subject to the other
limitations contained herein, be liable only for the portion of such Losses in
excess of the Deductible Amount, and

(vi) the maximum aggregate amount of indemnifiable Losses under this Article V
that may be recovered from the Sellers shall be the Escrow Amount (the “Cap”),
it being understood that the Sellers shall not be liable for Losses in the
aggregate in excess of the Cap, provided that the limitation on the obligation
to indemnify to an amount equal to the Cap shall not apply to any inaccuracy in
or breach of any Fundamental Representation or fraud;

(vii) the maximum aggregate amount of indemnifiable Losses under this Article V
that may be recovered from the Buyer and Parent shall be the Cap, it being
understood that Buyer or Parent shall not be liable for Losses in the aggregate
in excess of an amount equal to the Cap, provided that the limitation on the
obligation to indemnify to an amount equal to the Cap shall not apply to any
inaccuracy in or breach of any Fundamental Representation, fraud or, for the
avoidance of doubt, to the obligation to pay the Closing Consideration in
accordance with this Agreement.

(b) Notwithstanding anything to the contrary contained herein: (i) any Losses
recoverable hereunder shall be net of (A) any insurance proceeds actually
realized by any Indemnified Party that are directly attributable to such Losses
(provided that the Indemnified Party shall not be required to litigate any
dispute, or otherwise bring any claim, lawsuit or other proceeding to obtain
such insurance proceeds), (B) any prior or subsequent contribution or other
payments or recoveries of a like nature by the Indemnified Party from any third
party (other than the Indemnifying Party) with respect to such Losses; and
(C) any Tax savings attributable to such Losses that are recognized by the
Indemnified Party in the year the Loss arises; and (ii) no Losses (other than
Losses from Third-Party Claims that are actually paid to third parties) shall be
recoverable that constitute punitive or consequential damages, or any diminution
in value and (iii) Losses shall not be calculated by using or taking into
account any multiple of earnings, book value, cash flow or other measure. Each
Indemnified Party shall be obligated to use its commercially reasonable efforts
to mitigate all Losses after it becomes aware of any event that could reasonably
be expected to give rise to any Losses that are indemnifiable or recoverable
hereunder or in connection herewith.



--------------------------------------------------------------------------------

(c) An Indemnified Party shall not be entitled under this Agreement to multiple
recoveries for the same Loss.

(d) No Buyer Indemnified Party shall be entitled to indemnification under this
Article V with respect to any Losses to the extent that such Losses have been
incorporated into the final determination of the Closing Statement pursuant to
Section 2.9 and Buyer has been paid the True-Up Payment, if any, with respect to
the full amount of such Losses to which it is entitled pursuant to such Section.

(e) After any indemnification payment is made to any Indemnified Party pursuant
to this Article V, the Indemnifying Party shall, to the extent of such payment,
be subrogated to all rights (if any) of the Indemnified Party against any third
party in connection with the Losses to which such payment relates. Without
limiting the generality of the preceding sentence, any Indemnified Party
receiving an indemnification payment pursuant to the preceding sentence shall
execute, upon the written request of the Indemnifying Party, any instrument
reasonably necessary to evidence such subrogation rights.

(f) The right to indemnification pursuant to this Article V shall be the sole
and exclusive remedies of the Indemnified Parties for any Losses incurred by any
Indemnified Party (other than claims for injunctive relief and/or specific
performance of covenants that require performance after the Closing); provided
that a party’s liability for fraud shall not be limited under this Article V.
Notwithstanding the foregoing, the parties hereby acknowledge and agree that
once the Escrow Amount has been exhausted or fully paid to the Sellers, the only
liability of the Sellers for Losses hereunder that shall survive shall be with
respect to breaches of any of the Fundamental Representations, which liability
shall (i) be on an individual basis (‘niet-hoofdelijk’) among the Sellers and
shall be allocated in proportion to each Seller’s respective Pro Rata Portion
and (ii) in no event exceed the amount of Closing Consideration received by such
Seller. The Indemnified Parties may not avoid such limitation on liability by
seeking damages for breach of contract or tort or pursuant to any other theory
of liability against the Sellers, or against the directors appointed upon
nomination of the Sellers or the Chairman of the Board of Directors of the
Company for any theory of personal liability.

5.5 Third-Party Claims.

(a) In the event that an Indemnified Party becomes aware of a third-party claim
(a “Third-Party Claim”) that the Indemnified Party reasonably believes may
result in a demand for indemnification pursuant to this Article V, the
Indemnified Party shall promptly notify the Indemnifying Party of such claim
stating in reasonable detail the nature and basis of such Third-Party Claim and
the euro amount of such Third-Party Claim, to the extent known (a “Claim
Notice”); provided, however, that no delay or failure



--------------------------------------------------------------------------------

on the part of an Indemnified Party in delivering any Claim Notice shall relieve
the Indemnifying Party from any liability hereunder except and to the extent the
Indemnifying Party have been actually prejudiced by such delay or failure.

(b) Buyer may, at its election, undertake and conduct the defense of such
Third-Party Claim upon written notice of such election to the Sellers’
Representative within thirty (30) days after delivery of the Claim Notice. The
Sellers’ Representative shall be entitled to participate in (except to the
extent necessary to preserve attorney-client privilege), but not to determine or
conduct, the defense of such Third-Party Claim; provided, however, that Buyer
shall have the right in its reasonable discretion to settle any such claim;
provided, further, that except with the prior written consent of the Sellers’
Representative (which consent shall not be unreasonably withheld, delayed or
conditioned), no settlement of any such Third-Party Claim with third-party
claimants shall be determinative of any Losses relating to such matter. The
Sellers’ Representative shall have the right to provide input to the Buyer with
respect the defense of Third-Party Claims, and the Buyer shall consider in good
faith such input provided by the Sellers’ Representative with a view to limiting
potential Losses to the largest extent possible.

(c) If Buyer does not so elect to undertake and conduct the defense of such
Third-Party Claim, the Sellers’ Representative may undertake the defense of and
use all reasonable efforts to defend such claim and shall consult with Buyer
regarding the strategy for defense of such claim, including with respect to the
Sellers’ Representative choice of legal counsel, it being understood that such
consultation shall not confer upon Buyer the right to determine or conduct the
defense; Parent and Buyer shall take all necessary steps to allow such counsel
appointed by Seller’s Representative to act as legal counsel to the relevant
Indemnified Party and Parent and Buyer shall cause such counsel to comply with
any reasonable instructions of the Seller’s Representative in respect of the
Third-Party Claim; provided, however, that the Sellers’ Representative shall
have the right in its reasonable discretion to settle any such claim; provided,
further, that except with the prior written consent of Buyer (which consent
shall not be unreasonably withheld, delayed or conditioned), no settlement of
any such Third-Party Claim with third-party claimants shall be determinative of
any Losses relating to such matter. Notwithstanding the foregoing, in the event
that (i) the control of the defense by the Sellers’ Representative would be
inappropriate due to a conflict of interest or because the Buyer has been
advised by counsel that in such counsel’s opinion it has claims or defenses that
are unavailable to the Sellers or which the Sellers’ Representative is unable or
unwilling to assert, (ii) such Third-Party Claim (or the facts or allegations
related to such Third-Party Claim) involves criminal allegations or seeks relief
against the Buyer, its directors, officers or agents, or (iii) the Sellers’
Representative fail at any time to conduct the defense of such proceeding, claim
or demand in a reasonably active and diligent manner, then Buyer shall have the
right to assume the control of such defense. Until the Sellers’ Representative
assume the defense of any such Third-Party Claim, Buyer may defend against such
Third-Party Claim



--------------------------------------------------------------------------------

in any manner Buyer reasonably deems appropriate at cost and expense of the
Sellers if the Sellers are liable for indemnification hereunder. Notwithstanding
any other provision of this Article V, the Sellers’ Representative shall not
enter into any compromise, settlement agreement or consent decree with respect
to any such Third-Party Claim without the prior written consent of Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned) unless such
compromise, settlement agreement or consent decree (x) provides solely for the
payment of money in an amount that is less than the amount of the Escrow Amount
then remaining in the Escrow Fund, (y) contains a complete and unconditional
release by the third party asserting the Third-Party Claim and (z) does not
contain any direct or indirect requirements upon or provisions for or impose any
obligations on the Buyer or the Company or any of their respective Affiliates.

(d) The party controlling the defense of a Third-Party Claim (the “Controlling
Party”) shall (i) keep the other party (the “Non-controlling Party”) advised of
the status of such claim and the defense thereof (including all material
developments and events relating thereto) and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto, and
(ii) make available to the Non-controlling Party any documents or materials in
its possession or control that may be necessary to understand the defense of
such claim (subject to protection of the attorney-client privilege). If
requested by the Controlling Party, the Non-controlling Party shall furnish the
Controlling Party with such information as it may have with respect to such
Third-Party Claim (including copies of any summons, complaints or other
pleadings which may have been served on such party and any written claim,
demand, invoice, billing or other document evidencing or asserting the same) and
shall otherwise reasonably cooperate with and assist the Controlling Party in
the defense of such Third-Party Claim.

5.6 Notice of Indemnity Claims Other than Third-Party Claims.

(a) If an Indemnified Party reasonably believes itself to be entitled to
indemnification under this Article V other than with respect to a Third-Party
Claim, such Indemnified Party shall deliver a written demand (an
“Indemnification Demand”) to the Indemnifying Party within twenty (20) Business
Days of such Indemnified Party determining that it is entitled to
indemnification hereunder; provided, however, that no delay or failure on the
part of an Indemnified Party in delivering any Indemnification Demand shall
relieve the Indemnifying Party from any liability hereunder except and to the
extent the Indemnifying Party have been actually prejudiced by such delay or
failure. The Indemnification Demand shall contain (i) a reasonably detailed
description of the facts and circumstances giving rise to the alleged inaccuracy
in such representation and warranty or breach of such covenant or other specific
circumstance entitling such Indemnified Party to such indemnification; (ii) a
description and the amount of any Losses incurred or reasonably expected to be
incurred by the Indemnified Party, (iii) a statement that the Indemnified Party
is entitled to indemnification under Section 5.3 for such Losses and the



--------------------------------------------------------------------------------

specific representation and warranty alleged to have been inaccurate or specific
covenant alleged to have been breached or other specific circumstance entitling
such Parent Indemnified Party to such indemnification and (iv) a demand for
payment in the amount of such Losses.

(b) The Indemnifying Party may object to any liability claim set forth in an
Indemnification Demand by delivering written notice to the Indemnified Party of
the Indemnifying Party’s objection (an “Indemnification Dispute Notice”). Such
Indemnification Dispute Notice will describe the grounds (to the extent known)
for such objection in reasonable detail. If the Indemnifying Party fails to
deliver an Indemnification Dispute Notice to the Indemnified Party within
fifteen (15) Business Days following receipt of an Indemnification Demand from
an Indemnified Party that it disputes the indemnity claimed therein, the
indemnity claim set forth in the Indemnification Demand shall be conclusively
deemed a liability to be indemnified under this Article V, and such Indemnified
Party shall, subject to the limitations contained in this Article V, be
indemnified for the amount of the Losses stated in such Indemnification Demand
on demand. If an Indemnification Dispute Notice is delivered, the parties shall
thereafter comply with the following dispute resolution provisions:

(i) The Indemnifying Party and the Indemnified Party shall attempt to resolve
such dispute promptly by negotiation in good faith. Each such party shall give
the other party involved written notice of any dispute not so resolved within
ten (10) Business Days following delivery of an Indemnification Dispute Notice.
Within five (5) Business Days following delivery of such notice, the party
receiving notice shall submit to the other a written response thereto. The
notice and response shall include the name and title of the Person who will
represent the Indemnified Party and any other Person who will accompany that
Person, in the case of the Indemnified Party, or the name and title of the
Person who will represent the Indemnifying Party and any other Person who will
accompany that Person, in the case of the Indemnifying Party.

(ii) Within ten (10) Business Days following delivery of the notice pursuant to
Section 5.6(b)(i), the designated officer or other designated agent of the
Indemnified Party and the Indemnifying Party shall meet at a mutually agreed
time and place, and thereafter, as often as they reasonably deem necessary, to
attempt to resolve the dispute. All negotiations conducted pursuant to this
Section 5.6(b) (and any of the parties’ submissions in contemplation thereof)
shall be kept confidential by the parties.

(c) In the event the Indemnifying Party and the Indemnified Party are unable to
resolve any dispute identified in an Indemnification Dispute Notice in
accordance with provisions (i) and (ii) of this Section 5.6(b) within forty-five
(45) days after delivery of any Indemnification Dispute Notice, either the
Indemnified Party or the Indemnifying Party may seek to resolve the matter
through arbitration in accordance with Section 8.5.



--------------------------------------------------------------------------------

5.7 No Circular Recovery. After the Closing, the Sellers shall not have any
right of contribution, right of indemnity or other right or remedy against the
Company, its Affiliates, or any of its respective directors, officers or
employees (in their respective capacity of director, officer or employee), for
any breach of any representation, warranty, covenant or agreement of the
Indemnifying Party; provided that the Sellers shall have the right of
subrogation set forth in Section 5.4(e).

5.8 Determination of Indemnifiable Losses. For the purpose of calculating the
amount of the Losses resulting from a breach or inaccuracy of a representation
or warranty (but not for the purpose of determining the existence of such breach
or inaccuracy), any “material,” “materiality” or “Material Adverse Effect”
qualifiers or words of similar import contained in such representation or
warranty giving rise to the claim of indemnity hereunder shall in each case be
disregarded and without effect (as if such standard or qualification were
deleted from such representation or warranty).

5.9 Tax Consequences of Indemnification Payments. Any payments made to an
Indemnified Party pursuant to any indemnification obligations under this Article
V will be treated as adjustments to the purchase price for all Tax purposes, and
the parties shall file their respective Tax Returns accordingly and such agreed
treatment will govern for purposes of this Agreement, unless otherwise required
by law.

ARTICLE VI.

POST-CLOSING OBLIGATIONS

6.1 Confidentiality. The parties acknowledge that the Company and Parent have
previously executed the Mutual Nondisclosure Agreement, dated July 12, 2013 (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its terms and each of Parent and the
Company will hold, and will cause its respective directors, officers, employees,
agents and advisors (including attorneys, accountants, consultants, bankers and
financial advisors) to hold, any Confidential Information (as defined in the
Confidentiality Agreement) confidential in accordance with the terms of the
Confidentiality Agreement.

6.2 Public Disclosure. Without limiting any other provision of this Agreement,
Parent and the Sellers’ Representative will consult with each other before
issuing, and provide each other the opportunity to review, comment upon and
concur with, and will agree on any press release or public statement with
respect to this Agreement and the transactions contemplated hereby, including
the Stock Purchase, and will not issue, and will ensure that the Buyer and the
Company do not issue, any such press release or make



--------------------------------------------------------------------------------

any such public statement prior to such consultation and agreement, except as
may be required by applicable Legal Requirements or any listing agreement with
any applicable national or regional securities exchange or market.
Notwithstanding the foregoing, (a) each of the Company, Parent and Buyer may
make internal announcements to its employees as reasonably necessary to
communicate the relevant details of the Stock Purchase, and (b) Parent and Buyer
shall be entitled to respond to analysts’ questions in the ordinary course and
in a manner consistent with any previous disclosure made in accordance with this
Section 6.2.

6.3 Publication of Resignation. The Parent and the Buyer shall ensure and
procure that the Company shall do what is necessary for the filing and
publication of (i) the resignation of the former directors and (ii) the
appointment of new directors.

6.4 Discharge of Directors. The Parent and the Buyer irrevocably undertake to
vote (or shall cause to vote) at the next annual shareholders’ meetings of the
Company in favor of a resolution granting the directors and the statutory
auditor of the Company full discharge for the performance of their office as
directors and auditor until the Closing Date.

6.5 Tax Matters.

(a) Tax Returns.

(i) Buyer shall procure that the Company prepares and timely files, or causes to
be prepared and timely filed, on a basis consistent with past practice unless
otherwise required by applicable Legal Requirements, all Tax Returns for the
Company for any periods ending on or prior to the Closing Date that are filed
after the Closing Date and all Tax Returns for the Company for any Straddle
Periods. Buyer shall deliver to the Sellers’ Representative for the Sellers’
Representative’s review and comment a copy of each such Tax Return at least
fifteen (15) Business Days prior to the due date for the filing of such Tax
Return (taking into account any extension). Buyer shall make any reasonable
changes requested by the Sellers’ Representative at least five (5) Business Days
prior to the due date for the filing of such Tax Return.

(ii) For purposes of this Agreement, in the case of Straddle Period, the portion
of any Taxes allocable to the Pre-Closing Tax Period will be (i) in the case of
Property Taxes for assets held by the Company at Closing and that were already
subject to such Property Taxes prior to Closing, deemed to be the amount of such
Taxes for the entire Straddle Period multiplied by a fraction, the numerator of
which is the number of calendar days of such Straddle Period in the Pre-Closing
Tax Period and the denominator of which is the number of calendar days in the
entire Straddle Period and (ii) in the case of all other Taxes, determined as
though the taxable year of the Company terminated at the close of business on
Closing.



--------------------------------------------------------------------------------

(b) Tax Contests. Buyer, on the one hand, and the Sellers’ Representative, on
the other hand, shall promptly notify each other upon receipt by such party of
written notice of any inquiries, claims, assessments, audits or similar events
with respect to Taxes relating to a Pre-Closing Tax Period (any such inquiry,
claim, assessment, audit or similar event, a “Tax Contest”). Buyer shall have
the right to control the conduct of all Tax Contests, including any settlement
or compromise thereof; provided, however, that (i) Buyer shall keep the Sellers’
Representative reasonably informed of the progress of any Tax Contest; the
Sellers’ Representative will have the right to participate in the defense of
such Tax Contest at the sole expense of the Sellers; and (ii) and Buyer shall
not resolve such Tax Contest in a manner that could reasonably be expected to
have an adverse impact on any indemnification obligations under Article V
without the Sellers’ Representative’s written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Each party shall bear its own
costs for participating in such Tax Contest. In the event of any conflict or
overlap between the provisions of this Section 6.5(b) and Section 5.4(f), the
provisions of this Section 6.5(b) shall prevail.

(c) Cooperation on Tax Matters. Buyer and the Sellers’ Representative shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of Tax Returns pursuant to this Agreement and any
Tax Contest. Such cooperation shall include the retention and (upon the other
party’s request) the provision of records and information which may be
reasonably relevant to any such Tax Return or Tax Contest and making appropriate
persons available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

(d) Transfer Taxes. All transfer, stamp, documentary, sales, use, registration,
value-added and other similar Taxes (including all applicable real estate
transfer Taxes) incurred in connection with this Agreement and the transactions
contemplated hereby (“Transfer Taxes”) will be borne by the Sellers. The
Sellers’ Representative hereby agrees to file in a timely manner all necessary
documents (including, but not limited to, all Tax Returns) with respect to such
Transfer Taxes. The Sellers’ Representative shall provide Buyer with evidence
satisfactory to Parent that such Transfer Taxes have been paid by the Sellers’
Representative.

(e) Any Tax refunds received by Buyer or any of its Affiliates (or credits for
overpayments for Tax to which any of the foregoing are entitled) after the
Closing and that relate to Taxes paid by the Company with respect to a
Pre-Closing Tax Period (to the extent such Taxes were paid by the Company prior
to the Closing or by the Sellers pursuant to Article V after the Closing) shall
be for the account of the Sellers, other



--------------------------------------------------------------------------------

than refunds (or credits) that arise as a result of a carryback of a loss or
other Tax benefit from a Tax period or portion thereof beginning after the
Closing Date or such refunds (or credits) were included as an asset in
determining the Closing Cash Consideration Inputs in the Closing Statement.
Buyer shall pay to the Sellers any such refund (or the amount of any such
credit), net of any expenses or Taxes incurred by Buyer or any of its Affiliates
and specifically and separately attributable to such refund (or credit), within
fifteen (15) days after receipt of such refund (or fifteen (15) days after the
due date of the Tax Return claiming such credit). Except in connection with the
preparation of Tax Returns pursuant to Section 6.5(a) or to the extent
reasonably and timely requested by the Sellers’ Representative, Buyer shall have
no obligation to claim or obtain any refund or credit that will give rise to a
payment to Sellers pursuant to this Section 6.5(e). To the extent any such
refund (or credit) is subsequently disallowed or required to be returned to the
applicable Tax Authority, the Sellers agree promptly to repay the amount of such
refund (or credit), together with any interest, penalties or other additional
amounts imposed by such Tax Authority, to Buyer.

(f) Without the consent of the Sellers’ Representative, which consent shall not
be unreasonably withheld, none of Buyer or any Affiliate thereof shall amend,
refile or otherwise modify any Tax Return of the Company relating to a
Pre-Closing Tax Period, or waive any limitations period with respect to such Tax
Returns, if such amendment, refiling, modification or waiver would reasonably be
expected to result in damages for which indemnification of Buyer would be
required hereunder, unless otherwise required by applicable Legal Requirements.

6.6 Preparation of Financial Statements. Effective as of the Closing Date, at
Buyer’s expense, each of the Sellers agrees to use commercially reasonable
efforts and cooperate, and cause the Company’s accountants to use commercially
reasonable efforts and cooperate, in providing (a) historical financial
information to Parent and Buyer, as applicable, in a manner to allow Parent to
satisfy its filing obligations with the SEC, (b) any related supporting
schedules in the format reasonably required by Parent for use by its
Subsidiaries at such time (and as may be updated by Parent in its reasonable
discretion from time to time), and (c) any other information reasonably
requested by Parent in order to comply with the requirements of Rule 3-05 of
Regulation S-X of the Securities Act or the preparation of audited and pro forma
Company financial statements by Parent. Each Seller shall use commercially
reasonable efforts to make itself available to Parent and its accountants and
financial advisors, and shall promptly respond to reasonable requests made by
Parent and its accountants and financial advisors, relating to the preparation
of the financial statements and schedules set forth in this Section 6.6.



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) Registration Procedures and Expenses. In the event that Buyer delivers
shares of Parent Common Stock to the Sellers pursuant to Section 2.10(a), Parent
will, subject to receipt of necessary information from the Sellers, file with
the SEC, on or prior to April 15, 2014, a registration statement on Form S-1 or
other applicable form available to the Parent (the “Registration Statement”)
covering the resale to the public of such shares by the Sellers that have
complied with Section 6.7(c) (the “Registrable Securities”). Parent shall use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective by the SEC as soon as practicable. Parent shall be permitted
to suspend or delay for one or more periods not exceeding, in the aggregate,
forty-five (45) calendar days (each such period, a “Suspension”) the filing or
effectiveness of the Registration Statement and the use of a prospectus forming
a part of the Registration Statement in the event that (A) Parent is engaged in
any activity or transaction or preparations or negotiations for any activity or
transaction that Parent desires to keep confidential for business reasons, if
Parent determines in good faith that the public disclosure requirements imposed
on Parent under the Securities Act in connection with the Registration Statement
would require disclosure of such activity, transaction, preparations or
negotiations, (B) any financial statements or other information required to be
included or incorporated by reference in the Registration Statement are not
available, (C) Parent has timely filed a post-effective amendment to the
Registration Statement to satisfy its undertakings under Item 512 of Regulation
S-K promulgated under the Securities Act or to include any prospectus required
by Section 10(a)(3) of the Securities Act and such amendment shall have not yet
been declared effective by the Commission or (D) Parent files a registration
statement with the SEC for a public offering of its securities.

(b) Restrictions on Transferability.

(i) Each Seller agrees that it will not effect any disposition of the shares of
Parent Common Stock issued under this Agreement or its right to receive such
shares that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities or blue sky laws of any state,
except (A) as contemplated by the Registration Statement referred to in
Section 6.7(a) above, (B) pursuant to the requirements of Rule 144 (in which
case such Seller will provide Parent with reasonable evidence of such Seller’s
compliance therewith) or (C) pursuant to a written opinion of legal counsel
reasonably satisfactory to Parent and addressed to Parent to the effect that
registration under Section 5 of the Securities Act is not required in connection
with the proposed transfer; whereupon the holder of such securities shall be
entitled to transfer such securities. Each certificate evidencing the securities
transferred as above provided shall bear the appropriate restrictive legends as
may be required by Section 2.8.

(ii) Each Seller hereby covenants that such Seller will not sell any shares of
Parent Common Stock pursuant to any prospectus during a Suspension.



--------------------------------------------------------------------------------

(iii) None of the shares of Parent Common Stock issued hereunder shall be
transferable except upon the conditions specified in this Section 6.7, which are
intended to ensure compliance with the provisions of the Securities Act. Each
Seller will cause any proposed transferee of such shares to agree to take and
hold such shares subject to the provisions and upon the conditions specified in
this Section 6.7 if and to the extent that such shares continue to be restricted
securities in the hands of the transferee.

(iv) Subject to Section 6.7(d) hereof, each Seller covenants that such Seller
will sell or transfer any shares of Parent Common Stock in accordance with the
applicable Registration Statement (to the extent such Seller is not relying on
clauses (B) or (C) of Section 6.7(b)(i) hereof), the Securities Act, applicable
state, Belgian and other applicable securities laws and, to the extent the
exemption from prospectus delivery requirements in Rule 172 under the Securities
Act is not available, the requirement of delivering a current prospectus in
connection with any proposed transfer or sale of such shares.

(c) Furnish Information. It shall be a condition to Parent’s obligations to take
any action under this Agreement with respect to the registration of a Seller’s
Registrable Securities that such Seller shall promptly furnish to Parent, such
information regarding itself, such Seller’s Registrable Securities, and the
intended method of disposition of such Registrable Securities as may reasonably
be requested by Parent. In connection therewith, each Seller shall be required
to represent to Parent that all such information which is given is both complete
and accurate when made.

(d) Indemnification. Parent agrees to indemnify and hold harmless each Seller
Indemnified Party whose shares of Parent Common Stock issued hereunder are
included in the Registration Statement against any losses, claims, damages,
expenses or liabilities to which such Seller Indemnified Party may become
subject by reason of any untrue statement of a material fact contained in the
Registration Statement or any omission to state therein a fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, expenses or liabilities arise
out of or are based upon information furnished to Parent by or on behalf of a
Seller for use in the Registration Statement. Parent shall have the right to
assume the defense and settlement of any claim or suit for which Parent may be
responsible for indemnification under this Section.

(e) Assignment of Rights. A Seller may not assign any of its rights under this
Section 6.7 except in connection with the transfer of some or all of his, her or
its shares of Parent Common Stock issued hereunder to a child or spouse, or
trust for their benefit or, in the case of a partnership, limited liability
company or corporation, to its partners, members or stockholders, respectively,
pursuant to a pro rata distribution of such shares, provided each such
transferee agrees in a written instrument delivered to the Parent to be bound by
the provisions of this Section 6.7.



--------------------------------------------------------------------------------

6.8 Sellers’ Representative.

(a) Each of the Sellers hereby agrees to appoint Thuja Capital Healthcare Fund
B.V. as its agent and attorney-in-fact (the “Sellers’ Representative”) for and
on behalf of the Sellers to execute, deliver and receive notices, certificates,
documents and communications, to represent the Sellers in respect of the Closing
Statement, to authorize payment to the Buyer from the Escrow Account in
satisfaction of claims by the Buyer, to object to such payments, to agree to,
negotiate, enter into settlements and compromises of and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
claims, to assert, negotiate, enter into settlements and compromises of and
demand arbitration and comply with orders of courts and awards of arbitrators
with respect to any other claim by the Buyer against any Seller or by any such
Seller against the Buyer or the Parent or any dispute between the Buyer or the
Parent and any such Seller, in each case relating to this Agreement or the
transactions contemplated hereby, and to take all other actions that are either
(i) necessary or appropriate in the judgment of the Sellers’ Representative for
the accomplishment of the foregoing or (ii) specifically mandated by the terms
of this Agreement or the Escrow Agreement. As the representative of the Sellers,
the Sellers’ Representative shall act as the agent for each of the Sellers and
have authority to bind each Seller in connection with this Agreement and the
Escrow Agreement, and Buyer may rely on such appointment and authority until the
receipt of a written notice sent by the Sellers of the appointment of a
successor Sellers’ Representative.

(b) The Sellers’ Representative shall not be liable to any Seller for any act
done or omitted hereunder as Sellers’ Representative while acting in good faith,
except if such act or omission constitutes gross negligence (‘grove
nalatigheid’) on the part of such Sellers’ Representative. Towards the Buyer and
the Parent, the Sellers’ Representative shall only have the duties stated in
this Agreement and shall have no other duty, express or implied. The Sellers’
Representative may engage attorneys, accountants and other professionals and
experts. The Sellers’ Representative may in good faith rely conclusively upon
information, reports, statements and opinions prepared or presented by such
professionals, and any action taken by the Sellers’ Representative based on such
reliance shall be deemed conclusively to have been taken in good faith. The
Sellers shall indemnify the Sellers’ Representative and hold the Sellers’
Representative harmless against any loss, liability or expense incurred on the
part of the Sellers’ Representative (so long as the Sellers’ Representative were
acting in good faith in connection therewith) and arising out of or in
connection with the acceptance or administration of the Sellers’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Sellers’ Representative (“Sellers’
Representative Expenses”). The



--------------------------------------------------------------------------------

Sellers’ Representative shall have the right to retain Sellers’ Representative’s
Expenses prior to any distribution to the Sellers and to instruct that such
Sellers’ Representative’s Expenses are being paid out of the Closing
Consideration, and, if such payment is made out of the Escrow Account, shall
deliver to the Escrow Agent a certificate setting forth the Sellers’
Representative’s Expenses actually incurred. A decision, act, consent or
instruction of the Sellers’ Representative, except for an amendment of this
Agreement pursuant to Section 7.2 hereof, shall constitute a decision of the
Sellers and shall be final, binding and conclusive upon the Sellers.

6.9 Consent of Novartis Animal Health. The Sellers shall cause Novartis Animal
Health Inc. to formally agree that the obligation of the Company, under that
certain Exclusive License Agreement for the Development and Commercialization of
Oftalvir entered into by and between Novartis Animal Health Inc. and the
Company, dated August 20, 2013 (the “NAH Agreement”), to enter into
Pharmacovigilance and Quality Assurance Agreements with Novartis Animal Health
Inc. within four (4) months of entering into the NAH Agreement shall not apply
until within four (4) months of such times as the Company has (i) a commercial
product in the market, with respect to entering into a Pharmacovigilance
Agreement and (ii) a supplier in place and a commercial product in the market
with respect to entering into a Quality Assurance Agreement.

6.10 Intellectual Property. Sellers covenant to take all efforts necessary to
memorialize, in a form reasonably acceptable to Buyer, Company’s right, title
and interest in and to all Company Patent Rights disclosed in item 10 (Warranty
1.10(a)(i)) of Schedule 1 to the Disclosure Letter within 10 Business Days of
the effective date of the Agreement, such activities to include memorialization
of inventor assignments to Company. Sellers also agree to provide Buyer with the
original inventor assignments to be executed by the relevant inventors. For the
avoidance of doubt, Company currently has full right and title and interest in
and to all Company Patent Rights disclosed in item 10 (Warranty 1.10(a)(i)) of
Schedule 1 to the Disclosure Letter and this obligation applies solely to
memorializing such rights.

ARTICLE VII.

AMENDMENT AND WAIVER

7.1 Fees and Expenses. Except as otherwise set forth in this Agreement, all fees
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including fees and expenses of financial advisors,
financial sponsors, legal counsel and other advisors (“Transaction Expenses”),
shall be paid by the party incurring such expenses whether or not the Stock
Purchase is consummated. With respect to the Company, Transaction Expenses
unpaid as of the Closing shall be deducted in the calculation of the Closing
Cash Consideration.



--------------------------------------------------------------------------------

7.2 Amendment. This Agreement may be amended by the parties hereto by action
duly authorized by the parties. Without limiting the foregoing, this Agreement
may not be amended except by execution of an instrument in writing signed on
behalf of each of Parent, Buyer and the Sellers’ Representative, acting for the
Sellers. Any such amendment shall be binding on each of the parties hereto,
including the Sellers.

7.3 Waiver. Any agreement on the part of a party hereto to any waiver shall be
valid only if set forth in an instrument in writing signed on behalf of
(i) Parent or Buyer, if such waiver is on behalf of Parent or Buyer,
respectively, or (ii) the Sellers’ Representative, if such waiver is on behalf
of any Seller. Delay in exercising any right under this Agreement shall not
constitute a waiver of such right.

ARTICLE VIII.

GENERAL PROVISIONS

8.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first Business
Day following such receipt if the date is not a Business Day) of transmission by
pdf or facsimile, or (iii) on the date of confirmation of receipt (or, the first
Business Day following such receipt if the date is not a Business Day) if
delivered by an internationally recognized courier service. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (a) if to Buyer or Parent, to:

Wildcat Acquisition B.V.B.A.

Attention: Steven St. Peter

Telephone No.: (913) 951-2133

Telecopy No.: (913) 951-2132

Aratana Therapeutics, Inc.

Attention: Steven St. Peter

Telephone No.: (913) 951-2133

Telecopy No.: (913) 951-2132

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

John Hancock Tower, 20th Floor



--------------------------------------------------------------------------------

200 Clarendon Street

Boston, Massachusetts 02116

Attention: Peter N. Handrinos, Esq.

Telephone No.: (617) 948-6060

Telecopy No.: (617) 948-6001

CMS DeBacker

Ch. De La Hulpe 178

B-1170 Brussels

Belgium

Attention: Carl Leermakers

Telephone No.: +32 2 743 69 12

Telecopy No.: +32 2 743 69 01

 

  (b) if to the Sellers, to:

Thuja Capital Healthcare Fund B.V.

Attention: Mr. Harrold van Barlingen

Telephone No.: +31 30 253 9898

Telecopy No.: +31 30 253 9969

in each case with a copy (which shall not constitute notice) to:

Eubelius Attorneys

Avenue Louise 99

1050 Brussels

Belgium

Attention: Mr. Matthias Wauters

Telephone No.: +32 2 543 31 00

Telecopy No.: +32 2 543 31 01

8.2 Interpretation; Knowledge.

(a) When a reference is made in this Agreement to Exhibits, such reference shall
be to an Exhibit to this Agreement unless otherwise indicated. When a reference
is made in this Agreement to an Article, Section, Exhibit or Schedule, such
reference shall be to an Article, Section, Exhibit or Schedule of this Agreement
unless otherwise indicated. For purposes of this Agreement; (i) the words
“include,” “includes” and “including,” when used herein, shall be deemed in each
case to be followed by the words “without limitation”; (ii) “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (iii) “date hereof” refers to



--------------------------------------------------------------------------------

the date of this Agreement; (iv) “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such phrase does
not mean simply “if;” (v) definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms; (vi) references to an
agreement or instrument mean such agreement or instrument as from time to time
amended, modified or supplemented; (vii) references to a Person are also to its
permitted successors and assigns; (viii) words importing the masculine gender
include the feminine or neuter and, in each case, vice versa; and
(ix) references to a law or Legal Requirement include any amendment or
modification to such law or Legal Requirement and any rules or regulations
issued thereunder, if such amendment or modification, or such rule or regulation
is effective, on or before the date on which the compliance with such law or
Legal Requirement is at issue. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. When reference is made herein
to “the business of” an entity, such reference shall be deemed to include the
business of such entity and its Subsidiaries, taken as a whole. The Disclosure
Letter shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in Annex B of in this
Agreement. An exception or disclosure made in the Disclosure Letter with regard
to a representation of the Company in any section or subsection of the
Disclosure Letter shall be deemed to have been disclosed for purposes of all
representations and warranties under this Agreement, without the need for
specific references on each Schedule or cross-references thereto so long as the
relevance for such disclosure is reasonably apparent on its face. The
information contained in the Disclosure Letter hereto is disclosed solely for
the purposes of this Agreement, and no information contained therein shall be
deemed to be an admission by any party hereto to any third party of any matter
whatsoever, including of any violation of law or breach of any agreement with
such third party, or that such matter is material to the Company.

(b) For purposes of this Agreement, the term “Knowledge of the Sellers” shall
mean that one or more of the Sellers, Key Personnel and directors of the
Company, (i) has actual knowledge of the fact or other matter at issue or
(ii) should have had actual knowledge of such fact or other matter assuming
reasonable inquiry of such individual’s direct reports, including the Company’s
external counsel who has knowledge of the fact or other matter, through the
diligent exercise of such individual’s duties as an Employee, or director of the
Company.

(c) For purposes of this Agreement, the term “Material Adverse Effect,” when
used in connection with an entity, shall mean any change or effect that is
materially adverse to such entity’s business, assets, Liabilities, condition
(financial or otherwise) or results of operations; provided, however, in no
event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or will be, a Material Adverse Effect on any entity:
(i) any change or effect resulting from compliance with the terms and



--------------------------------------------------------------------------------

conditions of this Agreement; (ii) any change or effect resulting from changes
in Legal Requirements or the interpretation thereof (which change or effect does
not disproportionately affect such entity in any material respect); (iii) any
change or effect resulting from changes affecting any of the industries in which
such entity or its Subsidiaries operates generally or the United States,
European or worldwide economy generally, financial markets or political
conditions generally (which changes in each case do not disproportionately
affect such entity in any material respect); (iv) any natural disaster or any
acts of terrorism, sabotage, military action or war (whether or not declared) or
any escalation or worsening thereof (which change or effect does not
disproportionately affect such entity in any material respect); (v) failure to
meet internal forecasts or financial projections (it being understood that the
facts and circumstances giving rise to such failure may be deemed to constitute,
and may be taken into account in determining whether there has been, a Material
Adverse Effect); (vi) any change or effect attributable to the consummation of
the transactions contemplated hereby, or the announcement of the execution of,
this Agreement, including loss of any employees, customers, licensees,
suppliers, partners or distributors; or (vii) any litigation arising from
allegations of a breach of fiduciary duty or misrepresentation in any disclosure
relating to this Agreement or the transactions contemplated hereby.

(d) No representation or warranty regarding or relating to (i) Tax matters is
being made, except as set forth in Sections 1.9 and 1.14 of Annex B,
(ii) intellectual property is being made, except as set forth in Section 1.10 of
Annex B, (iii) employee benefit matters is being made, except as set forth in
Section 1.14 of Annex B, (iii) environmental, health or safety matters,
including any arising under Environmental Laws, is being made, except as set
forth in Section 1.17 of Annex B, (iv) regulatory compliance is being made,
except as set forth in Section 1.19 of Annex B.

8.3 Counterparts. This Agreement is executed in as many counterparts as there
are parties to the Agreement, all of which counterparts shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party, it
being understood that all parties need not sign the same counterpart.

8.4 Entire Agreement; Third-Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Disclosure Letter, Annex A,
Annex B and Annex C, the Escrow Agreement and any certificates delivered
pursuant to this Agreement (a) constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, it being understood that the Confidentiality Agreement
shall continue in full force and effect until the Closing and shall survive any
termination of this Agreement and (b) are not intended to confer upon any



--------------------------------------------------------------------------------

other Person other than Parent any rights or remedies hereunder and no Person
other than Parent is or shall be deemed to be a third party beneficiary
hereunder, except, following the Closing, such provisions that act for the
benefit of the Sellers, as set forth in Sections 2.3(a) and 2.3(b),
respectively.

8.5 Governing Law; Arbitration.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND ANY DISPUTES ARISING UNDER THIS AGREEMENT
OR RELATING TO THE TRANSACTIONS (WHETHER SOUNDING IN CONTRACT, TORT, STATUTE OR
OTHERWISE) SHALL BE GOVERNED BY, ENFORCED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF BELGIUM, WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

(b) Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, and also including claims sounding in contract, tort,
statute or otherwise (each, a “Dispute”) shall be finally resolved and decided
by binding arbitration pursuant to the then-applicable Rules of Arbitration (the
“Rules”) of the Netherlands Arbitration Institute (the “NAI”) which rules are
deemed to be incorporated by reference into this Agreement. Any party shall
refer the Dispute to arbitration by sending a written notice of such Dispute to
the other party or parties and shall simultaneously file a Request for
Arbitration in accordance with the Rules. The Dispute shall be resolved by three
(3) arbitrators to be selected in the following manner. Within thirty (30) days
after the date of the notice initiating arbitration, one arbitrator shall be
selected by the petitioning party (the “Claimant”) and one arbitrator shall be
selected by the party defending the arbitration (the “Respondent”), within
thirty (30) days thereafter, failing which such arbitrator shall be appointed by
the NAI pursuant to the Rules. The third arbitrator shall be selected by the two
(2) arbitrators selected by the Claimant and the Respondent, or, if such
arbitrators cannot agree within thirty (30) days on the third arbitrator, such
arbitrator shall be selected by the NAI pursuant to the Rules. The seat of the
arbitration proceeding shall be in the City of Amsterdam. All communications
during the any settlement negotiations under this clause shall be confidential
and shall be treated as compromise and settlement negotiations for purposes of
the applicable rules of evidence and any additional confidentiality and
professional secrecy protections provided by applicable Law. The language of
arbitration shall be English.

(c) The decision of the arbitral panel shall be in writing and shall set forth
in detail the facts of the Dispute and the reasons for the decision. The
arbitral panel shall not have the authority to award punitive damages to any
injured party. The arbitral award shall be final and binding on the Parties from
the day it is made. In the event that



--------------------------------------------------------------------------------

the losing party fails or refuses to comply with the arbitral award within
fourteen (14) days following the date of receipt of notice of the award, then
the prevailing party may immediately proceed to request the judicial approval
necessary for execution and enforcement of the award before a competent court or
before any other court where such party or its assets and properties may be
found, and the Parties agree not to oppose the immediate domestication (or
confirmation and entry of judgment upon the award) and/or enforcement of the
award in any such court, including without limitation the courts of the United
States or any other country. For the avoidance of doubt, each party waives, in
respect of both itself and its property, any defense it may have as to, or based
on, lack of jurisdiction, improper venue or inconvenient forum.

(d) Notwithstanding the foregoing, nothing in this Section shall be construed as
preventing any party from seeking interim injunctive or conservatory relief in
any court of competent jurisdiction. For purposes of any such application for
interim injunctive or conservatory relief, each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the courts of Brussels,
Belgium.

(e) All of the costs, fees and expenses that arise from the arbitral proceeding,
including the costs and fees of the Claimant and Respondent’s respective
counsel, as well as the fees of the arbitrators shall be paid by the losing
party, if any, as determined by the arbitrators. Said losing party shall
reimburse the prevailing party any amounts deposited by the prevailing party at
the commencement of the arbitration or thereafter as required by the
arbitrators.

8.6 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.

8.7 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties agrees that, without posting bond or other
undertaking, the other parties will be entitled to seek an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to



--------------------------------------------------------------------------------

enforce specifically this Agreement and the terms and provisions hereof, this
being in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert the
defense that a remedy at law would be adequate.

8.8 Legal Representation. If the Sellers’ Representative so desires, acting on
behalf of the Sellers and without the need for any consent or waiver by the
Company or Buyer, Eubelius (“Eubelius”) shall be permitted to represent the
Sellers after the Closing in connection with the transactions contemplated by
this Agreement, any other agreements referenced herein or any disagreement or
dispute relating thereto. Without limiting the generality of the foregoing,
after the Closing, Eubelius shall be permitted to represent the Sellers, any of
their agents and Affiliates, or any one or more of them, in connection with any
negotiation, transaction or dispute (including any litigation, arbitration or
other adversary proceeding) with Buyer, the Company or any of their agents or
Affiliates under or relating to this Agreement, any transaction contemplated by
this Agreement, and any related matter, such as claims or disputes arising under
other agreements entered into in connection with this Agreement, including with
respect to any indemnification claims. Upon and after the Closing, the Company
shall cease to have any attorney-client relationship with Eubelius, unless and
to the extent Eubelius is specifically engaged in writing by the Company to
represent the Company after the Closing and either such engagement involves no
conflict of interest with respect to the Sellers or the Sellers’ Representative
consents in writing at the time to such engagement. Any such representation of
the Company by Eubelius after the Closing shall not affect the foregoing
provisions hereof.

8.9 Attorney-Client Privilege. The attorney-client privilege of the Company
related to the Stock Purchase shall be deemed to be the right of the Sellers,
and not that of Buyer or the Parent, following the Closing, and may be waived
only by the Sellers’ Representative. Absent the consent of the Sellers’
Representative, neither Parent nor Buyer shall have a right to access
attorney-client privileged material of the Company related to the Stock Purchase
following the Closing.

8.10 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

8.11 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties, except in respect of the Promissory Note in accordance with
Section 8.8 thereof. Any purported assignment in violation of this Section 8.11
shall be void. Subject to the



--------------------------------------------------------------------------------

preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, upon satisfaction of its obligations
under Section 2.10 hereof, Buyer may sell, transfer or assign its rights under
this Agreement to any third party, as part of a sale or transfer of
substantially all of the assets of the Buyer; provided that such third party
agrees in writing to be bound by the terms and conditions of this Agreement.

8.12 No Waiver. No failure or delay on the part of any party hereto in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor will any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.

*****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

ARATANA THERAPEUTICS, INC.

/s/ Carl Leermakers

Name: Carl Leermakers Title: Proxyholder WILDCAT ACQUISITION B.V.B.A.

/s/ Carl Leermakers

Name: Carl Leermakers Title: Proxyholder THUJA CAPITAL HEALTHCARE FUND B.V., as
Sellers’ Representative

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: in its position of director of Thuja Capital
Management B.V.

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Agri Investment Fund CVBA

/s/ Paul Deleu

Name: Paul Deleu, by Proxy Title: Director

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Thuja Capital Healthcare Fund B.V.

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Director

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Gemma Frisus-Fonds K.U. Leuven II NV

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Vlaams Innovatiefonds Comm. VA

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

KeBek Arkiv NV

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Fortis Private Equity Arkimedes NV

/s/ Roy Thomas

Name: Roy Thomas Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Spinventure NV

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Johan Neyts

/s/ Harrold Van Barlingen

Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Erwin Blomsma

/s/ Harrold Van Barlingen

Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Esbee BVBA

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Stefaan Wera BVBA

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Katholieke Universiteit Leuven

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Gesval (Société de Gestion et de Valorisation) SA

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Institue of Organic Chemistry and Biochemistry AS CR, v.v.i.

/s/ Harrold Van Barlingen

Name: Harrold Van Barlingen Title: Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Alain Vanderplasschen

/s/ Harrold Van Barlingen

Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as the case may be by their duly authorized respective officers, as of
the date first written above, in 19 original counterparts, one for each party.

 

Nesya Goris

/s/ Harrold Van Barlingen

Proxyholder

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

The Sellers

 

Name and Address of Seller

   Number and
type of
Shares    Closing Consideration    Escrow
Amount
Allocable to
Such Seller      Pro Rata
Portion         Cash in
EUR1      Interest in the
Promissory
Note in EUR      Post-Closing
Consideration
in USD      

Agri Investment Fund CVBA

Diestsevest 40

3000 Leuven

Belgium

   49,278


Preferred A
Shares

     4,116,354.08         4,438,287.61       Pro Rata
Portion of
Post-Closing
Consideration      605,221.04         40.348069 % 

Thuja Capital Healthcare Fund B.V.

Yalelaan 40

3584 CM Utrecht,

the Netherlands

   18,479
Preferred A
Shares      1,543,634.71         1,664,359.64       Pro Rata
Portion of
Post-Closing
Consideration      226,958.13         15.130542 % 

Gemma Frisius-Fonds
K.U.Leuven II NV

Waaistraat 6

3000 Leuven

Belgium

   9,855
Preferred A
Shares      823,254.90         887,640.20       Pro Rata
Portion of
Post-Closing
Consideration      121,041.85         8.069456 % 

 

1  To be adjusted by the True-Up Payment, if any.



--------------------------------------------------------------------------------

Name and Address of Seller

   Number and
type of
Shares    Closing Consideration    Escrow
Amount
Allocable to
Such Seller      Pro Rata
Portion         Cash in
EUR1      Interest in the
Promissory
Note in EUR      Post-Closing
Consideration
in USD      

Vlaams Innovatiefonds Comm.VA

Oude Graanmarkt 63

1000 Brussels

Belgium

   6,160
Preferred A
Shares      514,592.80         554,838.19       Pro Rata
Portion of
Post-Closing
Consideration      75,659.75         5.043984 % 

KeBek Arkiv NV

Romeinsesteenweg 566 bus 0301

1853 Grimbergen

Belgium

   9,239
Preferred A
Shares      771,770.56         832,129.37       Pro Rata
Portion of
Post-Closing
Consideration      113,472.19         7.564812 % 

Fortis Private Equity
Arkimedes NV

Warandeberg 3

1000 Brussels

Belgium

   9,239
Preferred A
Shares      771,770.56         832,129.37       Pro Rata
Portion of
Post-Closing
Consideration      113,472.19         7.564812 % 

Spinventure NV

Avenue Pré Aily 4

4031 Angleur

Belgium

   2,463
Preferred A
Shares      205,743.54         221,834.37       Pro Rata
Portion of
Post-Closing
Consideration      30,250.14         2.016676 % 

Johan Neyts

Heidebergstraat 278

3010 Kessel-Lo

Belgium

   5,994
Common
Shares      260,598.96         280,979.94       Pro Rata
Portion of
Post-Closing
Consideration      38,315.45         2.554363 % 



--------------------------------------------------------------------------------

Name and Address of Seller

   Number and
type of
Shares    Closing Consideration    Escrow
Amount
Allocable to
Such Seller      Pro Rata
Portion         Cash in
EUR1      Interest in the
Promissory
Note in EUR      Post-Closing
Consideration
in USD      

Erwin Blomsma

Houwaartstraat 84 bus B

3210 Lubbeek

Belgium

   3,330
Common
Shares      144,777.20         156,099.97       Pro Rata
Portion of
Post-Closing
Consideration      21,286.36         1.419091 % 

Esbee BVBA

Houwaartstraat 84 bus B

3210 Lubbeek

Belgium

   1,704
Common
Shares      74,084.19         79,878.18       Pro Rata
Portion of
Post- Closing
Consideration      10,892.48         0.726165 % 

Stefaan Wera BVBA

Hoegaardsesteenweg 78

3360 Bierbeek

   3,084
Common
Shares      134,081.95         144,568.26       Pro Rata
Portion of
Post-Closing
Consideration      19,713.85         1.314257 % 

Katholieke Universiteit Leuven

Oude Markt 13

3000 Leuven

Belgium

   10,857
Common
Shares      472,025.85         508,942.15       Pro Rata
Portion of
Post- Closing
Consideration      69,401.20         4.626747 % 

Gesval (Société de
Gestion et de Valorisation) SA

Avenue Pré Aily 4

4031 Angleur

Belgium

   1,258
Common
Shares      54,693.61         58,971.10       Pro Rata
Portion of
Post-Closing
Consideration      8,041.51         0.536101 % 



--------------------------------------------------------------------------------

Name and Address of Seller

   Number and
type of
Shares    Closing Consideration    Escrow
Amount
Allocable to
Such Seller      Pro Rata
Portion         Cash in
EUR1      Interest in the
Promissory
Note in EUR      Post-Closing
Consideration
in USD      

Institute of Organic Chemistry and
Biochemistry AS CR, v.v.i.

Flemingovo nám 2

166 10 Praha 6

Czech Republic

   6,569
Common
Shares      285,598.03         307,934.14       Pro Rata
Portion of
Post-Closing
Consideration      41,991.02         2.799401 % 

Alain Vanderplasschen

Chemin de l’Egypte 35

1480 Tubize

Belgium

   170
Common
Shares      7,391.03         7,969.07       Pro Rata
Portion of
Post-Closing
Consideration      1,086.69         0.072446 % 

Nesya Goris

Zavelstraat 132

3010 Kessel-lo

Belgium

   500
Common
Shares      21,738.32         23,438.43       Pro Rata
Portion of
Post-Closing
Consideration      3,196.15         0.213077 % 



--------------------------------------------------------------------------------

Execution Copy

Annex B

Sellers’ Representations and Warranties

1.1 Organization; Standing and Power; Charter Documents; Subsidiaries; Sellers’
Title

. (a) Organization; Standing and Power. The Company (i) is a limited liability
company (“naamloze vennootschap”) duly organized, validly existing and in good
standing under the laws of Belgium, (ii) has the requisite power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted, and (iii) is duly qualified or licensed to do business and in
good standing in each jurisdiction in which its business as operated as of the
Closing or the ownership or leasing of its properties as of the Closing makes
such qualification or licensing necessary to comply with applicable Legal
Requirements.

(b) Charter Documents. The Company has delivered or made available to Buyer: a
true and correct copy of the current articles of association (“statuten”) of the
Company, and all decisions of the general meeting of shareholders and board of
directors relating to the Company Stock whereby the articles of association have
been amended (collectively, the “Company Charter Documents”) as in full force
and effect. Neither the Company nor the Sellers are in violation of any of the
provisions of the Company Charter Documents. Each of the Sellers agrees and
represents that any shareholders’ agreement that existed between any of them has
been terminated in mutual consent with effect immediately prior to the execution
of this Agreement.

(c) Subsidiaries. The Company does not have and has not had any Subsidiaries and
does not own or control, directly or indirectly, any capital stock of, or other
equity or voting interests of any nature in, or any interest convertible,
exchangeable or exercisable for, capital stock of, or other equity or voting
interests of any nature in, any other Person that upon conversion, exchange or
exercise would result in that Person becoming a Subsidiary. For purposes of this
Agreement, “Subsidiary,” when used with respect to any party, shall mean any
corporation or other entity at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other entity is directly or indirectly owned or
controlled by such party.

(d) Sellers’ Title (solely given by each Seller with respect to its Shares).
Each Seller individually warrants that it is the sole legal, record and
beneficial owner of the Shares set forth opposite such Seller’s name in Annex A,
free and clear of any and all Liens other than restrictions on transfers under
applicable company law and the Company’s articles of association.



--------------------------------------------------------------------------------

1.2 Capital Structure

(a) Company Stock. As of the Closing, the stock of the Company consists of
104,713 shares of Company Preferred Stock and 33,466 shares of Company Common
Stock. All of the Shares (including, for the avoidance of doubt, all Shares
resulting from the conversion of profit certificates, warrants or convertible
bonds) have been duly authorized and validly issued and are fully paid and not
issued in violation of any preemptive rights. There are no accrued or unpaid
dividends with respect to any Company Stock. Annex A expresses the definitive
allocation of the consideration among the Sellers. The Sellers collectively own
all legal, record and beneficial title to all of the outstanding shares of
Company Stock.

(b) Other Securities. Except for 104,713 shares of Company Preferred Stock and
33,466 shares of Company Common Stock held by the Sellers, as of the Closing,
there are no securities, options, warrants, calls, rights, contracts,
commitments, agreements, instruments, arrangements, understandings, obligations
or undertakings of any kind to which the Company is a party or by which it is
bound obligating the Company to (including on a deferred basis) issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of capital
stock, voting debt or other voting securities of the Company, or obligating the
Company to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, instrument, arrangement,
understanding, obligation or undertaking. All profit certificates, warrants, and
convertible bonds which have been converted into Shares were validly issued and,
where required, paid up.

(c) Legal Requirements. All outstanding shares of Company Stock have been issued
in compliance in all material respects with all applicable securities laws and
all other applicable Legal Requirements. There are not any outstanding Contracts
requiring the Company to repurchase, redeem or otherwise acquire any shares of
capital stock of, or other equity or voting interests in, the Company. The
Company is not a party to any voting agreement with respect to shares of the
capital stock of, or other equity or voting interests in, the Company, and, to
the Knowledge of the Sellers, there are no irrevocable proxies and no voting
agreements, voting trusts, rights plans or anti-takeover plans with respect to
any shares of the capital stock of, or other equity or voting interests in, the
Company.

(d) Sellers’ Shares (solely given by each Seller with respect to its Shares).
Each Seller individually warrants that it is not or no longer is bound by any
Contract or commitment to grant any rights to subscribe for, acquire or purchase
any equity interests, equity securities or other securities of the Company, or
by any Contract or



--------------------------------------------------------------------------------

commitment granting or agreeing to grant any options, warrants, “phantom” stock
rights, convertible or exchangeable securities, stock or equity appreciation
rights, or by any other Contract (other than this Agreement) granting to any
Person any interest in or right to acquire at any time, or upon the happening of
any event, any equity interests of the Company (including the Shares), or any
preemptive rights, exchange rights, preferential rights, rights of first refusal
or rights of first purchase with respect to any of the equity interest of the
Company. There are no Contracts or commitments in force to which it is a party
restricting the transfer or other disposition of any Shares. It is not or no
longer is bound by any voting trust or agreement, proxy, shareholders agreement,
investors rights agreement or similar agreement or any pledge agreement relating
to its Shares.

1.3 Authority (solely given by each Seller with respect to itself)

Each Seller that is an individual individually warrants that it is legally
competent to execute and deliver this Agreement and all other Transaction
Documents to which it is a party. Each Seller that is not an individual
individually warrants that it has the organizational power to enter into this
Agreement, and all other Transaction Documents to which it is a party, and that
the execution, delivery and performance of this Agreement by it has been duly
authorized by all necessary organizational action. This Agreement, and all other
Transaction Documents to which it is a party, has been duly executed and
delivered by it and, assuming due execution and delivery by Parent and Buyer,
constitutes a valid and binding obligation of it, enforceable against it in
accordance with the terms thereof, except (a) as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws affecting the rights of creditors generally and general principles of
good faith, and (b) as the remedy of specific performance and injunctive and
other forms of relief may be subject to defenses and to the discretion of a
court of competent jurisdiction before which any proceeding may be brought.

1.4 Non-Contravention

(a) Subject to compliance with the requirements set forth in Section 1.5, the
execution and delivery, and the performance and compliance of this Agreement by
the Sellers, does not: (a) conflict with or violate the Company Charter
Documents, (b) conflict with or violate any Legal Requirement applicable to the
Company or by which any of the Company’s properties is bound or affected, except
as would not reasonably be expected to have a Material Adverse Effect on the
Company, or (c) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, impair
the Company’s rights (including, without limitation, the right to grant
sublicenses, or receive royalties) or alter the rights or obligations of any
Person under, give to others any rights of termination, amendment, acceleration,
suspension, or cancellation of, or result in the creation of a Lien on any of
the properties or assets of the Company (other than a Permitted Lien) pursuant
to any Company Material Contract (as defined below) except as would not
reasonably be expected to have a Material Adverse Effect on the Company.



--------------------------------------------------------------------------------

(b) (solely given by each Seller with respect to itself) Each Seller
individually warrants that the execution, delivery and performance of this
Agreement and any other Transaction Documents to which it is a party by it will
not result in any violation of, be in conflict with or constitute a default
under its organizational documents, any Legal Requirement or material contract
binding upon it, except for any such violation, conflict or default that would
not have a material adverse effect on its ability to sell its Shares to Buyer
pursuant to the terms of this Agreement.

1.5 Necessary Consents

No consent, approval, waiver, order or authorization of, or registration,
declaration or filing with any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality (a
“Governmental Entity”) is required to be obtained or made by the Company or the
Sellers in connection with the Stock Purchase or the execution and delivery of
the Transaction Documents to which it is a party or the consummation of the
transactions contemplated thereby, except: (a) as are necessary as a result of
any facts or circumstances relating solely to Parent, Buyer or any of their
Affiliates, and (b) such other consents, approvals, waivers, orders,
authorizations, registrations, declarations and filings set forth in Section 1.5
of the Disclosure Letter.

1.6 Financial Statements

The Company has delivered to Buyer a complete copy of the Company’s unaudited
balance sheet, income statement as of and for the eleven (11) month period ended
November 30, 2013, and the unaudited balance sheet, income statement of the
Company as of and for the year ended December 31, 2012 (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles on a
consistent basis throughout the periods indicated and with each other. The
Financial Statements present fairly in all material respects the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. The
Company’s unaudited balance sheet as of November 30, 2013, is referred to as the
“Company Balance Sheet” and the date thereof the “Balance Sheet Date.”

1.7 Undisclosed Liabilities. There are no liabilities of the Company that would
be required by United States generally accepted accounting principles, as
consistently applied by the Company, to be reflected on or reserved against or
disclosed in the notes to



--------------------------------------------------------------------------------

a balance sheet of the Company, other than liabilities (a) reflected or properly
reserved against in the Company Balance Sheet, or (b) incurred since the Balance
Sheet Date in the ordinary course of business of the Company consistent with
past practice. Except as set forth on the Closing Notice, the Company has no
unpaid Transaction Expenses.

1.8 Absence of Certain Changes or Events. Since the Balance Sheet Date:

(a) A Material Adverse Effect on the Company has not occurred.

(b) The Company has conducted its business in the ordinary course consistent
with past practice, other than with respect to the transaction contemplated by
this Agreement.

(c) There has not been any material revaluation by the Company of any of its
assets, including writing down the value of capitalized inventory or writing off
notes or accounts receivable other than in the ordinary course of business
consistent with past practice.

1.9 Taxes.

(a) Tax Returns and Audits.

(i) The Company has prepared and timely filed all income and other material Tax
Returns relating to any and all Taxes required to be filed by the Company and
such Tax Returns are true, complete and accurate in all material respects. The
Company is not currently the beneficiary of any extension of time within which
to file any income or other material Tax Return. No written claim has ever been
made by a Tax Authority in a jurisdiction where the Company does not file a Tax
Return that the Company is or may be subject to Tax by that jurisdiction. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid.

(ii) The Company has withheld and paid all Taxes required to be withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholders of the Company or other Person.

(iii) The Company has not executed or agreed to any outstanding waiver of any
statute of limitations in respect of any Tax or outstanding extension of the
period for the assessment or collection of any Tax, nor has any request been
made in writing for any such waiver or extension.

(iv) No deficiencies for Taxes with respect to the Company have been claimed,
proposed or assessed in writing by any Tax Authority. There are no pending



--------------------------------------------------------------------------------

or threatened (in writing) audits, assessments or other actions for or relating
to any liability in respect of Taxes of the Company. There are no matters under
discussion with any Tax Authority, or known to the Company, with respect to
Taxes that are likely to result in material additional liability for Taxes with
respect to the Company. No issues relating to Taxes of the Company were raised
by the relevant Tax Authority in any completed audit or examination that would
reasonably be expected to result in a material amount of Taxes in a later
taxable period.

(v) The Company does not have any liabilities for unpaid Taxes which have not
been accrued or reserved on the Company Balance Sheet (rather than in any notes
thereto), except as set forth on Section 1.9(a)(v) of the Disclosure Letter, and
the Company has not incurred any liability for Taxes since the Balance Sheet
Date other than in the ordinary course of business consistent with past practice
or in connection with the transactions contemplated by this Agreement.

(vi) There are no Liens on the assets of the Company relating to or attributable
to Taxes other than Permitted Liens.

(vii) The Company is not, nor has it been engaged in a trade or business, had a
permanent establishment (within the meaning of an applicable Tax treaty), or
otherwise become subject to Tax jurisdiction in a country other than the country
of its formation.

(viii) The Company (A) has never been party to or bound by any Tax sharing, Tax
indemnification or Tax allocation agreement (other than a commercial agreement
that is entered into in the ordinary course of business and the principal
purpose of which is not the sharing or allocation of Taxes), or (C) has no
liability for the Taxes of any Person (other than the Company) as a transferee
or successor, by contract or otherwise.

(ix) The Company is not a partner for Tax purposes with respect to any joint
venture, partnership or other arrangement which is treated as a partnership for
Tax purposes.

(x) The Company has delivered or made available to Buyer complete and accurate
copies of all Tax Returns of the Company and any predecessor of the Company to
the extent already filed for all taxable years remaining open under the
applicable statute of limitations, and complete and accurate copies of all audit
or examination reports and statements of deficiencies assessed against or agreed
to by the Company since December 31, 2008.

(xi) The Company has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the United States
Internal Revenue Code of 1986 (the “Code”), during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.



--------------------------------------------------------------------------------

(xii) The Company does not hold assets that constitute United States property
within the meaning of Section 956 of the Code.

(xiii) The Company is not a “passive foreign investment company” within the
meaning of Section 1297 of the Code.

(xiv) The Company was not a “controlled foreign corporation” within the meaning
of Section 957 of the Code at any point during the applicable Company’s taxable
year through the date immediately prior to the Closing Date.

(xv) The Company has not been engaged in a trade or business, had a permanent
establishment (within the meaning of an applicable Tax treaty with the United
States), or otherwise become subject to Tax in the United States.

(xvi) The Company (or any of its predecessors) (i) has never been a “surrogate
foreign corporation” within the meaning of Section 7874(a)(2)(B) of the Code or
is treated as a United States corporation under Section 7874(b) of the Code; and
(ii) was not created or organized in the United States such that it would be
taxable in the United States as a domestic entity pursuant to the dual charter
provision of United States Treasury Regulation Section 301.7701-5(a).

(xvii) The Company has never participated (and is not participating) in an
international boycott within the meaning of Section 999 of the Code.

(xviii) Except as set forth in Section 1.9(a)(xviii) of the Disclosure Letter,
the Company has never filed an entity classification election under United
States Treasury Regulation section 301.7701.

(xix) Notwithstanding any provision of this Agreement to the contrary, the
representations set forth in this Section 1.9 and Section 1.14 are the sole
representations made by the Sellers with respect to Taxes.

(xx) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any period (or any
portion thereof) ending after the Closing Date as a result of any acquisitions,
divestures or other transactions completed prior to Closing, any accounting
method change or agreement with any Tax Authority filed or made prior to Closing
or any prepaid amount received prior to the Closing.



--------------------------------------------------------------------------------

1.10 Intellectual Property.

(a) Patent Rights. Section 1.10(a)(i) of the Disclosure Letter lists all Company
Patent Rights, including any non-published Company Patent Rights, and specifies,
where applicable, the jurisdictions in which each such item of Company Patent
Rights has been issued, filed or registered. Buyer has been provided copies of
all non-public Company Patent Rights. Section 1.10(a)(ii) of the Disclosure
Letter lists all Third Person Patent Rights, and specifies, where applicable,
the jurisdictions in which each such item of Third Person Patent Rights has been
issued, filed or registered.

(b) Validity and Enforceability. None of the Company Patent Rights or the Third
Person Patent Rights, and no issued claims of any such Company Patent Rights or
the Third Person Patent Rights, are or have been: (i) lapsed, abandoned,
disclaimed or passed into the public domain (other than U.S. Provisional
Applications and Patent Cooperation Treaty Applications as identified in the
Disclosure Letter); (ii) canceled, revoked or adjudicated invalid (including
through a court action or through the initiation or written threat of
institution of an interference, opposition, nullity or similar invalidity
proceedings before the United States Patent and Trademark Office or any
analogous Governmental Entity patent office in other countries or regions); or
(iii) adjudicated to be unenforceable.

(c) Litigation. Section 1.10(c) of the Disclosure Letter lists any litigation,
opposition, reexamination, interference proceeding, nullity action, reissue
proceeding, cancellation, objection, claim or other equivalent proceeding or
action pending (other than with respect to proceedings or communications with
national or regional patent offices) or asserted with respect to any Company
Patent Rights or the Third Person Patent Rights.

(d) No Order. To the Knowledge of the Sellers, none of the Company Patent Rights
are subject to any proceeding or outstanding order by any Governmental Entity
restricting the use, transfer or licensing thereof by Company.

(e) Registration. All necessary registration, maintenance and renewal fees for
each item of Company Patent Rights and Third Person Patent Rights have been made
and all necessary documents, recordations and certificates in connection with
such Company Patent Rights and Third Person Patent Rights have been filed with
the relevant Governmental Entities for the purposes of prosecuting, maintaining
or perfecting such Company Patent Rights and Third Person Patent Rights. To the
Knowledge of the Sellers, all Company Patent Rights and Third Person Patent
Rights are in good standing and in force.



--------------------------------------------------------------------------------

(f) Conduct of Business. To the Knowledge of the Sellers, the Company owns or
otherwise possesses sufficient rights to exploit and use all the Company Patent
Rights and Third Person Patent Rights required, prudent, or useful for the
conduct of the Company Business, except as set forth on Section 1.10(f) of the
Disclosure Letter.

(g) Encumbrances. The Company Patent Rights are free and clear of any Liens,
except as set forth on Section 1.10(g)in the Disclosure Letter.

(h) Company IP Contracts.

(i) Section 1.10(h) of the Disclosure Letter lists all Company IP Contracts. The
Company has delivered to Buyer a complete and accurate copy of each such Company
IP Contract, including any exhibits, schedules or appendices thereof in effect,
and all amendments or modifications thereto. Except for compliance with the
Company IP Contracts set forth on Section 1.10(h) of the Disclosure Letter, the
Company has not provided, licensed, or transferred any ownership interest in any
of the Company Intellectual Property or Company Patent Rights to any third
Person.

(ii) (A) All of the Company IP Contracts are in full force and effect and are
binding and enforceable against any Person party to such Company IP Contract,
(B) to the Knowledge of the Sellers, no party thereto is in material violation,
breach or default thereof, and (C) to the Knowledge of the Sellers, no event has
occurred that with notice or lapse of time would constitute a material breach or
material default thereunder by the Company or any other party to such Company IP
Contract, or would permit the modification or premature termination of such
Company IP Contract by any other party thereto.

(iii) The consummation of the Stock Purchase will not result in the breach or
other violation of any Company IP Contract that would allow any other Person
thereto to modify, cancel, terminate or otherwise suspend the operation thereof.

(iv) Following the Closing, the Company will be permitted to exercise all of the
Company’s rights under all Company IP Contracts (including, without limitation,
the right to receive royalties), to the same extent the Company would have been
able to had the Stock Purchase not occurred and without being required to pay
any additional amounts or consideration other than fees, royalties or payments
which the Company would otherwise be required to pay had the Stock Purchase not
occurred.

(v) The transactions contemplated by this Agreement will not reasonably result
in any Company Intellectual Property or the Company Business being subject to
any non-compete or exclusivity restriction to which the Company Intellectual
Property or the Company Business was not subject prior to the Stock Purchase.



--------------------------------------------------------------------------------

(i) No Infringement. To the Knowledge of the Sellers, the Company has never
infringed (directly, contributorily, by inducement or otherwise) or
misappropriated, or otherwise violated or made unlawful use of any Intellectual
Property right of any third Person, nor has the Company ever engaged in unfair
competition or unfair trade practices under the laws of any jurisdiction, and
(ii) the Company has obtained a license to any and all Third Person Intellectual
Property which may be required, prudent or useful for the conduct of the Company
Business, without taking into consideration the validity or invalidity of said
third Person Intellectual Property.

(j) No Notice of Infringement. The Company has never received notice, written or
otherwise, from any third Person that the Company has infringed,
misappropriated, or otherwise violated or made unlawful use of any Intellectual
Property of such third Person or engaged in unfair competition or unfair trade
practices under the laws of any jurisdiction.

(k) No Third Person Infringement. To the Knowledge of the Sellers, no Person is
infringing or misappropriating any Company Intellectual Property, including
Company Patent Rights, or Third Person Intellectual Property, including Third
Person Patent Rights.

(l) Proprietary Information Agreements. The Company has taken all reasonable
steps and precautions to maintain and protect the secrecy, confidentiality,
value and the Company’s rights in all confidential information and Trade
Secrets.

(m) Protection of Intellectual Property. Each current or former officer, Key
Personnel or Employee of, and each individual who is a consultant or independent
contractor to, the Company who is or has been involved in the creation or
development of any material Company Intellectual Property, including Company
Patent Rights, during such individual’s relationship with, employment by or
consulting or contracting relationship with the Company has executed and
delivered to the Company a written agreement (containing no exceptions or
exclusions from the scope of its coverage) providing for the protection of the
Company’s proprietary information and assigning to the Company all right, title
and interest in and to any Intellectual Property, including Patent Rights, made
in the course of work or services performed by such current or former officer,
Key Personnel, Employee or consultant or independent contractor, to the extent
legally permissible, the past and current forms of which have been made
available to Buyer. To the Knowledge of the Sellers, no current or former
officer, Key Personnel, Employee or consultant or independent contractor of the
Company is in violation of any term of any such agreement with respect to
protecting any such proprietary information or assigning any such Intellectual
Property, including Patent Rights, to the Company. No current or former officer,
Key Personnel, Employee or consultant or independent contractor of the Company
has any right, title or interest in, to or under any Company



--------------------------------------------------------------------------------

Intellectual Property, including Company Patent Rights, that has not been fully
assigned to the Company. Johan Neyts can assign all of his rights to Company for
all inventions developed for Company under his consultancy contract with the
Company, and no entities, including KU Leuven, have rights to any such
inventions.

(n) Disputes. No inventorship or ownership disputes exist with respect to any
Company Intellectual Property Rights, including Company Patent Rights, or, to
the Knowledge of the Sellers, Third Person Intellectual Property, including
Third Person Patent Rights.

(o) Prior Art. All prior art, information and facts that, to the Knowledge of
the Sellers, exist at the date hereof that, in the opinion of a reasonable
patent attorney registered to practice before the United States Patent &
Trademark Office, would be material to the patentability or validity of any
claims of the Company Patent Rights or Third Person Patent Rights, have been
disclosed to Buyer’s patent counsel. The Company has made no public disclosures
which would constitute prior art against any Company Patent Rights, whether
registered or not.

(p) HCV Activity. None of the GPJN compounds (as such term is used in that
certain Veterinary Sublicense Agreement, dated October 17, 2008, by and among
Katholieke Universiteit Leuven and the Company) or derivatives or analogs of
GPJN compounds currently being developed or commercialised by Company, have
activity against Hepatitis C virus.

(q) Tax Credits. To the Knowledge of the Sellers, all Belgian IP tax credits,
including Patent Income Deduction (PID), taken by Company have been proper, and
Company has taken no position or action which would adversely affect the grant
of any current or future IP tax credits.

1.11 Compliance; Permits.

(a) Compliance. Except with respect to Taxes (which are covered exclusively by
Section 1.9), Employee Benefit Plans (which are covered exclusively by
Section 1.14), Environmental Laws (which are covered exclusively by
Section 1.17), Regulatory Compliance (which are covered exclusively by
Section 1.19 and Certain Payments (which are covered exclusively by
Section 1.21), the Company is not, nor has it been, in conflict with, or in
default or in violation of the Company Charter Documents, any Legal Requirement
applicable to the Company or by which the Company or any of its businesses or
properties is bound or affected, except for those conflicts, defaults or
violations that, individually or in the aggregate, would not cause the Company
to lose any material benefit or incur any material liability. The Company has
not received any notice of or been charged with any material default or
violation of any such Legal Requirements.



--------------------------------------------------------------------------------

There is no judgment, injunction, order or decree binding upon or outstanding
against the Company which has or would reasonably be expected to have the effect
of prohibiting or materially impairing the Company Business. The Company has not
received notice of any pending or threatened claim, suit, proceeding, hearing,
enforcement, audit, investigation, arbitration, or other action from the EMA or
any other Governmental Entity alleging that any operation or activity of the
Company is in default or violation of any applicable Legal Requirement.

(b) Permits. The Company holds all permits, licenses, variances, clearances,
consents, registrations, listings, exemptions, authorizations and approvals
(“Permits”) from Governmental Entities, including, without limitation, the EMA,
that are required to lawfully conduct the Company Business (collectively,
“Company Permits”). The Company has fulfilled and performed all of its material
obligations with respect to the Company Permits, and since January 1, 2011, the
Company has not received or been subject to any written notice, claim or
assertion alleging any violations of Company Permits nor, to the Knowledge of
the Sellers, has any such notice, claim or assertion been threatened. As of the
date hereof, there are no actions pending or, to the Knowledge of the Sellers,
threatened in writing, that seek the suspension, cancellation, revocation or
material adverse modification of any of the Company Permits. Each of the Company
Permits is in full force and effect, and the Company is in material compliance
with the terms of the Company Permits.

1.12 Litigation . There are no claims, suits, actions, proceedings or
investigations of any nature pending or, to the Knowledge of the Sellers,
threatened in writing against (or, to the Knowledge of the Sellers, relating to
or affecting) the Company, or, to the Knowledge of the Sellers, the assets or
properties of the Company, before any court, governmental department,
commission, agency, instrumentality or authority or arbitrator that seek to
restrain or enjoin the consummation of the transactions contemplated hereby or
which would reasonably be expected, either singularly or in the aggregate with
all such claims, suits, actions, proceedings or investigations, to result in a
material liability to the Company. There is no legal proceeding brought by the
Company currently pending or that the Company intends to initiate.

1.13 Brokers’ and Finders’ Fees; Fees and Expenses. The Company has not incurred
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement and the
transactions contemplated hereby.

1.14 Employee Benefit Plans .

(a) Schedule. Except as specified in Section 1.14(a) of the Disclosure Letter,
the Company has no commitment or duty to establish any new Company Employee



--------------------------------------------------------------------------------

Plan, to materially modify any Company Employee Plan (except to the extent
required by law or to conform any such Company Employee Plan to the requirements
of any applicable Legal Requirements or as required by this Agreement), or to
adopt or enter into any Company Employee Plan.

(b) Documents. The Company has provided to Buyer correct and complete copies of:
(i) all documents embodying each Company Employee Plan including (without
limitation) all amendments thereto and all related trust documents,
administrative service agreements, group annuity contracts, group insurance
contracts, and policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Company Employee Plan; (ii) the most recent annual
actuarial valuations, if any, prepared for each Company Employee Plan; (iii) if
the Company Employee Plan is funded, the most recent annual and periodic
accounting of Company Employee Plan assets; and (v) all non-routine material
correspondence to or from any governmental agency in the last three (3) years
relating to any Company Employee Plan.

(c) Benefit Plan Compliance. In all material respects, each Company Employee
Plan has been established and maintained in accordance with its terms and in
compliance with all applicable Legal Requirements. There are no current actions,
suits or claims pending, or, to the Knowledge of the Sellers, threatened in
writing or reasonably anticipated (other than routine claims for benefits)
against any Company Employee Plan or against the assets of any Company Employee
Plan. There are no material audits, inquiries or proceedings pending or, to the
Knowledge of the Sellers, threatened in writing by any Governmental Entity with
respect to any Company Employee Plan. The Company is not subject to any material
penalty or tax with respect to any Company Employee Plan. The Company has timely
made or otherwise provided for in all material respects all contributions and
other payments required by and due under the terms of each Company Employee
Plan.

(d) No Welfare Plans. No Company Employee Plan provides health benefits that are
not fully insured through an insurance contract.

(e) No Post-Employment Obligations. No Company Employee Plan provides, or
reflects or represents any liability to provide post-termination or retiree
welfare benefits to any person for any reason, except as may be required by
applicable statute.

(f) Effect of Transaction. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or upon
the occurrence of any additional or subsequent events) constitute an event under
any Company Employee Plan that will or may result in any payment (whether of
severance pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any Employee or other Person.



--------------------------------------------------------------------------------

(g) Employment Matters. The Company is in compliance in all respects with all
applicable Legal Requirements respecting employment, employment practices, terms
and conditions of employment, Tax withholding, prohibited discrimination, equal
employment, fair employment practices, employee safety and health, and wages and
hours. The Company has properly classified all individuals providing services to
the Company as employees or non-employees for all relevant purposes and the
Company has no liabilities for the payment of material taxes, fines, penalties
or other amounts, however designated, for any failure to properly classify such
individuals. The Company is in compliance in all respects with all applicable
Legal Requirements respecting work permits and residence permits of foreign
employees and, to the Knowledge of the Sellers, there is no reason to believe
such work permits and residence permits would not be renewed or be revoked or
voided after the Closing Date.

(h) Labor. The Company is not a party to any collective bargaining agreement or
union contract with respect to Employees. No collective bargaining agreement is
currently being negotiated by the Company and the Company has not experienced
any attempt by organized labor to cause the Company to comply with or conform to
demands of organized labor relating to its employees. There is no labor dispute,
strike or work stoppage against the Company pending or, to the Knowledge of the
Sellers, threatened or reasonably anticipated. Neither of the Company, nor any
of its representatives, Employees, officers or directors has committed any
material unfair labor practice in connection with the operation of the business
of the Company. There are no actions, suits, claims, labor disputes or material
grievances pending, or, to the Knowledge of the Sellers, threatened, relating to
any labor, safety or discrimination matters involving any Employee, including,
without limitation, charges of unfair labor practices or discrimination
complaints.

(i) The Company has provided Buyer with the following true and complete
information for each current employee or independent contractor of the Company:
position, base compensation (or consulting rate), date of hire, target bonus
opportunity and classification as an employee or consultant.

1.15 Real Property. The Company does not own, nor has it ever owned, any real
property. The Company has provided or otherwise made available to Buyer
information on the real property currently leased, subleased or licensed by or
from the Company (the “Leased Real Property”). There is not, under any of the
current leases of real property entered into by the Company (the “Leases”), any
material default by the Company, nor, to the Knowledge of the Sellers, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a material default



--------------------------------------------------------------------------------

thereunder. There has not been any sublease or assignment entered into by the
Company with respect to any Leased Real Property. The Leased Real Property is in
good repair and operating condition (normal wear and tear excepted). Each of the
Leases is valid and enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting the rights of creditors generally and
general principles of good faith. With respect to those Leases that were
assigned or subleased to the Company by a third party, all necessary consents to
such assignments or subleases have been obtained.

1.16 Assets. With respect to the material machinery, equipment, furniture,
fixtures and other tangible property and material assets purported to be owned,
leased or used by the Company, the Company has good, legal and marketable title
to all such assets free and clear of all Liens, except Permitted Liens, and such
assets are in good repair and operating condition (normal wear and tear
excepted). All such items of tangible property and assets which, individually or
in the aggregate, are material to the operation of the business of the Company
are suitable for the purposes used for the operation of the business of the
Company. For purposes of clarity, this Section 1.16 does not relate to real
property (such items being the subject of Section 1.15) or Intellectual Property
(such items being the subject of Section 1.10). The Company does not have and
has not had any Subsidiaries and does not own or control, directly or
indirectly, any capital stock of, or other equity or voting interests of any
nature in, or any interest convertible, exchangeable or exercisable for, capital
stock of, or other equity or voting interests of any nature in, any other
Person.

1.17 Environmental Matters. The Company is not, nor at any relevant time has
been, in any material respect, in violation of any applicable Environmental Law
(as defined below). The Company holds, to the extent legally required, all
Permits required pursuant to Environmental Laws that are material to the
operation of the business of the Company taken as a whole (“Environmental
Permits”). The Company is in compliance in all material respects with the terms
of the Environmental Permits. The Company has not received any written notice
alleging any claim, violation of or liability under any Environmental Law which
has not heretofore been cured or for which there is any remaining material
liability.

For the purposes of this Section 1.17, (i) “Environmental Laws” shall mean all
applicable Legal Requirements relating to pollution or protection of the
environment, including laws and regulations relating to releases or threatened
releases of Hazardous Materials (as defined below), (ii) “Hazardous Materials”
shall mean chemicals or substances which are designated by a Governmental Entity
as a “pollutant,” “contaminant,” “toxic,” “hazardous” or “radioactive,”
including without limitation friable asbestos, petroleum and petroleum products
or any fraction thereof.



--------------------------------------------------------------------------------

To the Knowledge of the Sellers: (a) all real property now or previously owned
or leased by the Company and all surface water, groundwater and soil associated
with or adjacent to such property, is free of any chemicals, pollutants,
contaminants, wastes, toxic substances or material environmental contamination
of any nature; (b) none of the real property now or previously owned or leased
by the Company contains any underground storage tanks, asbestos, equipment using
PCBs or underground injection wells; and (c) none of the real property now or
previously owned or leased by the Company contains any septic tanks in which
process wastewater or any chemicals, pollutants, contaminants, wastes or toxic
substance have been released. To the Knowledge of the Sellers, any location to
which the Company has sent or otherwise arranged for the disposal of any of its
Hazardous Materials is not the subject of any investigation or remediation
activity under applicable environmental laws, and the Company does not have any
material liabilities arising under any applicable Environmental Laws (including
without limitation, any liabilities arising from any predecessor Person or any
liabilities assumed by the Company through any agreement or by operation of
law). The parties agree that the only representation and warranties related to
Environmental Laws, Environmental Permits, and Hazardous Materials are those
included in this Section 1.17 of this Agreement.

1.18 Contracts.

(a) Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean any Contract:

(i) containing (i) any covenant (A) limiting in any material respect the right
of the Company to engage in any line of business, engage in business in any
location, or compete with, or solicit any customer of, any other Person,
(B) limiting the right of the Company to solicit, hire or retain any Person as
an employee, consultant or independent contractor, or (C) granting any exclusive
distribution rights with respect to Company Products, or (ii) any “most favored
nation” provision for the benefit of any other Person;

(ii) any Company IP Contract;

(iii) evidencing Indebtedness that is in effect;

(iv) that is a sales representative, marketing or advertising agreement;

(v) creating or involving any agency relationship, distribution arrangement or
franchise relationship;



--------------------------------------------------------------------------------

(vi) creating any partnership or joint venture between the Company and any third
party or providing for any sharing of material profits or losses by the Company
with any third party;

(vii) involving the acquisition or divestiture of any business or material asset
by the Company other than in the ordinary course of business consistent with
past practice or investments in any Person by the Company or that provides for
payment obligations by or to the Company (whether contingent or otherwise) that
are in effect on the date hereof in respect of earn-outs, deferred purchase
price arrangements or similar arrangements that have arisen in connection with
any such transactions;

(viii) pursuant to which the Company has continuing material obligations to
develop any Intellectual Property that will not be owned, in whole or in part,
by the Company;

(ix) that constitutes any material transfer agreement, research and development
agreement, clinical trial agreement, clinical research agreement, manufacture or
supply agreement or similar Contract;

(x) that is a settlement agreement of any nature (other than settlement
agreements that do not provide for any future payment or performance obligations
on behalf of the Company);

(xi) in which the other party is a healthcare practitioner;

(xii) that relates to the purchase or sale of any asset by or to, or the
performance of any services by or for, or otherwise involving as a counterparty,
any Related Party;

(xiii) that provides for the indemnification of any Person by the Company,
except for Contracts entered into in the ordinary course of business consistent
with past practice;

(xiv) that result in any Person holding a power of attorney from the Company; or

(xv) that involves a payment to or from the Company in excess of €25,000 on its
face in any given year in any individual case, except for any Contract that is
otherwise disclosed on Section 1.18 of the Disclosure Letter;

(b) Schedule. Section 1.18 of the Disclosure Letter sets forth a list of all
Company Material Contracts to which the Company is a party or is bound by,
subdivided



--------------------------------------------------------------------------------

in accordance with categories set forth in Section 1.18(a); provided that
Section 1.18 of the Disclosure letter is not required to set forth
(i) non-disclosure agreements or confidentiality agreements, (ii) contracts
solely related to the Company’s diagnostic kit development efforts,
(iii) contracts that have expired or otherwise been terminated and by which
neither the Company nor any counterparty continues to be bound, (iv) contracts
related to solely to the Company’s efforts to develop therapies for livestock,
or (v) contracts for administrative or other office support services. Unless
otherwise noted in Section 1.18(a)(v) of the Disclosure Letter, all Company
Material Contracts listed in Section 1.18(a)(v) of the Disclosure Letter may be
terminated by the Company at will on no more than thirty (30) days’ notice
without material liability or financial obligation to the Company. The Company
has provided a true and complete copy of each Company Material Contract
(including all waivers of any material rights thereunder).

(c) No Breach. All Company Material Contracts are in full force and effect and
constitute legal, valid and binding agreements of the Company, enforceable in
accordance with their terms against the Company and against the other parties
thereto, in each case except (i) as enforcement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting the rights of creditors generally and general principles of good
faith, and (ii) as the remedy of specific performance and injunctive and other
forms of relief may be subject to defenses and to the discretion of a court of
competent jurisdiction before which any proceeding may be brought. Neither the
Company nor, to the Knowledge of the Sellers, any other party to any Company
Material Contract, has violated any provision of, or committed or failed to
perform any act which, with or without notice, lapse of time or both, would
constitute a default under the provisions of any Company Material Contract,
except in each case for those violations and defaults which, individually or in
the aggregate, would not reasonably be expected to be material to the Company
taken as a whole. All amounts due and payable under the Company Material
Contracts have been paid.

1.19 Regulatory Compliance.

(a) The operation of the Company Business, including, without limitation, the
manufacture, import, export, testing, development, processing, packaging,
labeling, storage, marketing, advertising, promotion and distribution of all
Company Products, is in material compliance with all applicable Legal
Requirements, Company Permits, and orders administered or enforced by the EMA or
any other Governmental Entity.

(b) Except as set forth in Section 1.19(b) of the Disclosure Letter, during the
three (3) year period ending on the date of this Agreement, the Company has not
had any product or manufacturing site subject to a Governmental Entity
(including the EMA) shutdown or import or export prohibition, nor received any
Governmental Entity



--------------------------------------------------------------------------------

notice of inspectional observations, “warning letters,” “untitled letters,”
other requests or requirements to make changes to the Company Products that if
not complied with would reasonably be expected to result in a material liability
to the Company, or similar notice from the EMA or other Governmental Entity
alleging or asserting noncompliance with any applicable Legal Requirements,
Company Permits or such requests or requirements of a Governmental Entity. To
the Knowledge of the Sellers, none of the EMA or any other Governmental Entity
is considering any such action.

(c) All applications, notifications, submissions, information, claims, reports
and statistics, and other data and conclusions derived therefrom, utilized as
the basis for or submitted in connection with any and all requests for a Permit
from the EMA or other Governmental Entity relating to the Company, the Company
Business or the Company Products, when submitted to such Governmental Entity,
were true, complete and correct in all material respects as of the date of
submission and any necessary or required updates, changes, corrections or
modification to such applications, notifications, submissions, information,
claims, reports, statistics, and data have been submitted to the EMA or other
Governmental Entity, as applicable.

(d) Section 1.19(d) of the Disclosure Letter sets forth a list of (i) all
recalls, field notifications, field corrections, market withdrawals or
replacements, safety alerts or other notice of action relating to an alleged
lack of safety, efficacy or regulatory compliance of the Company Products
(“Safety Notices”) during the three (3) year period ending on the date of this
Agreement, (ii) the dates such Safety Notices, if any, were resolved or closed,
and (iii) to the Knowledge of the Sellers, any material safety complaints with
respect to the Company Products that are currently unresolved. To the Knowledge
of the Sellers, there are no facts that would reasonably be likely to result in
(A) a material Safety Notice with respect to the Company Products, (B) a
material, adverse change in labeling of any the Company Products, or (C) a
termination or suspension of marketing or testing of any the Company Products.

(e) All preclinical and clinical trials conducted by or on behalf of the Company
are being or have been conducted with the required experimental protocols,
procedures and controls and all applicable Legal Requirements (including for the
avoidance of doubt the Belgian Royal Decree on the Protection of Laboratory
Animals). None of the EMA or any other Governmental Entity has commenced or, to
the Knowledge of the Sellers, threatened to initiate, any action to terminate,
delay or suspend any proposed or ongoing clinical trial conducted or proposed to
be conducted by or on behalf of the Company.

(f) All manufacturing operations conducted by or on behalf of the Company with
respect to Company Products are being, and have been, conducted in material
compliance with all applicable Legal Requirements.



--------------------------------------------------------------------------------

(g) Section 1.19(g) of the Disclosure Letter sets forth a list of all subsidies,
grants, tax incentives, social security incentives or other economical
assistance granted by a Governmental Entity to the Company in respect of
research activities carried out by, on behalf of, or with the assistance of the
Company (“Research Subsidies”). To the Knowledge of the Sellers, the Company is
in compliance with all conditions of any Research Subsidies and there is no
reason to believe any such Research Subsidies could be terminated or revoked, or
the conditions thereof altered after the Closing Date, except as indicated in
Section 1.19(g) of the Disclosure Letter.

1.20 Insurance. The Company maintains insurance of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and in a similar stage of development. All
premiums due and payable under all insurance policies of the Company have been
paid, and the Company is otherwise in compliance in all material respects with
the terms of such policies. To the Knowledge of the Sellers, there is no
threatened termination of, or premium increase with respect to, any such policy,
except in accordance with the terms thereof. There is no pending claim that
would reasonably be expected to exceed the policy limits of such policies.
Section 1.20 of the Disclosure Letter sets forth all material insurance policies
and fidelity bonds covering the assets, business, equipment, properties,
operations and employees of the Company, including the type of coverage and the
carrier of such policies.

1.21 Certain Payments. Neither the Company nor, to the Knowledge of the Sellers,
any director, officer, agent or employee of the Company, nor any other Person
acting for or on behalf of the Company, has directly or indirectly, on behalf of
the Company, made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback or other payment to any Person, private or public, regardless
of form, whether in money, property or services, in material violation of any
applicable Legal Requirement.

1.22 Board Approval. To the fullest extent required by applicable Legal
Requirements, any and all transactions contemplated by the Transaction Documents
have been approved by the Board of Directors of the Company, by resolutions duly
adopted by unanimous vote of those voting at a meeting validly held, and, to the
fullest extent required, held by the Board of Directors to be fair to and in the
best interests of the Company and no such decision of the Board of Directors of
the Company has been withdrawn, amended, modified or terminated.

1.23 Minute Books. The Company’s minute books have been made available to Buyer
and accurately and fairly reflect all minutes of meetings, resolutions and other
material actions and proceedings of the Company, its general meeting, the Board
of Directors of the Company and all committees thereof, if any, and, to the
Knowledge of the Sellers, all issuances, transfers and redemptions of stock of
the Company.



--------------------------------------------------------------------------------

1.24 Related Party Transactions. (a) No Related Party has, and no Related Party
has at any time during the prior three (3) fiscal years had, any direct or
indirect interest in any material asset used in or otherwise relating to the
Company Business; (b) no Related Party is, or has been during the prior three
(3) fiscal years, indebted to the Company and the Company is not, and during
such period the Company has not been, indebted to any Related Party; (c) to the
Knowledge of the Sellers, no Related Party is competing with, or has at any time
during the prior three (3) fiscal years competed directly with, the Company; and
(d) to the Knowledge of the Sellers, no Related Party has any material claim or
right against the Company, other than pursuant to its employment, consulting,
management or similar agreement.

1.25 Suppliers. No supplier that is the sole supplier of any significant product
or service to the Company has indicated within the past year that it will stop,
or materially decrease the rate of, supplying products or services, as
applicable, to the Company.

1.26 Complete Copies of Materials. Each document that the Company, the Sellers’
Representative or any of the Sellers has delivered to Buyer (or made available
in an electronic “data room” or at its corporate offices for review by Buyer or
provided directly to Buyer’s legal counsel for review), other than documents
that have been redacted, is a true and complete copy of each such document, and
in each case where a representation and warranty of the Sellers in this
Agreement requires the listing of documents and agreements, a true and complete
copy of all such documents and agreements have been delivered to Buyer (or made
available in an electronic “data room” for review by Buyer or provided directly
to Buyer’s legal counsel for review).

1.27 Investor Status. Each Seller individually warrants that the Investor
Questionnaire it provided to the Parent is true and correct in all respects.
Except as set forth in Section 1.27 of the Disclosure Letter, each Seller
represents to the following:

(a) Each Seller understands that any shares of Parent Common Stock issued
pursuant to this Agreement (“Post-Closing Shares”) will are not be registered
under the Securities Act at the time of issuance and that the issuance thereof
to such Seller is intended to be exempt from registration under the Securities
Act pursuant to Regulation S. Such Seller has no intention of becoming a U.S.
Person and is acquiring the Post-Closing Shares for his or its own account and
risk and not for the account or benefit of any U.S. Person. At the time of the
origination of contact concerning this Agreement and the date of the execution
and delivery of this Agreement, such Seller was outside of the United States.
Each certificate representing the Post-Closing Shares shall be endorsed with the
applicable legend set forth in [Section 2.8(b)] of the Agreement, in addition to
any other legend required to be placed thereon by applicable federal or state
securities laws, until such legend is removed in accordance with [Section
2.8(c)].



--------------------------------------------------------------------------------

(b) Each such Seller acknowledges that neither the SEC, nor the securities
Governmental Entity of any state or other jurisdiction, has received, considered
or passed upon the accuracy or adequacy of the information and representations
made in this Agreement.

(c) Neither such Seller nor its Representatives or other Persons acting on its
behalf has made or is aware of any “directed selling efforts” in the United
States, which is defined in Regulation S to be any activity undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Post-Closing Shares.

(d) Each such Seller has received or has full access to a copy of all reports,
registration statements, prospectuses and other information filed by Parent with
the SEC pursuant to the Securities Act and the Exchange Act. Such Seller
acknowledges that it has carefully reviewed such information as it has deemed
necessary to evaluate an investment in Parent and its securities. To the full
satisfaction of such Seller, such Seller has been furnished all materials that
it has requested relating to Parent and the issuance of the Post-Closing Shares
hereunder, and such Seller has been afforded the opportunity to ask questions of
Buyer, Parent and their respective Representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to such Seller. Notwithstanding the foregoing, nothing herein shall
derogate from or otherwise modify the representations and warranties of Buyer
and Parent set forth in this Agreement on which such Seller has relied in making
an exchange of his or its Shares in part for the Post-Closing Shares.

(e) Each such Seller understands that, during the six-month compliance period
commencing upon the issuance of the Post-Closing Shares, (A) the Post-Closing
Shares may not be sold, transferred, or otherwise disposed of other than in
compliance with Regulation S, without registration under the Securities Act or
an available exemption therefrom, and (B) no hedging transaction can be
conducted with regard to the Post-Closing Shares except as permitted by the
Securities Act. Each Seller further acknowledges that the Post-Closing Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including Parent’s compliance
with the reporting requirements under the Exchange Act).

1.28 Disclosure. To the Knowledge of the Sellers, no representation or warranty
by the Sellers contained in this Annex B, as qualified by the Disclosure Letter,
or in the Investor Questionnaires contains any untrue statement of a material
fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.



--------------------------------------------------------------------------------

Execution Copy

Annex C

Parent and Buyer’s Representations and Warranties

1.1 Organization; Standing and Power; Charter Documents. Buyer is a [private
limited company (“besloten vennootschap met beperkte aansprakelijkheid”)] duly
organized, validly existing and in good standing under the laws of Belgium, and
has the requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted and is duly qualified or
licensed to do business and in good standing in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary. The Buyer has delivered or made available
to the Sellers a true and correct copy of the current articles of association
(“statuten”) of the Company and as in full force and effect. The Buyer is not in
violation of any of the provisions of its articles of association.

Parent is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted and is duly qualified or licensed to do business and in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed or to be in good standing, individually or in the aggregate, would
not have, and would not reasonably be expected to have, a Material Adverse
Effect on Parent. Parent has delivered or made available to the Sellers a true
and correct copy of the Certificate of Incorporation and Bylaws of the Company
as in full force and effect. The Parent is not in violation of any of the
provisions of its Certificate of Incorporation or Bylaws.

1.2 Authority. The Buyer and the Parent have all requisite corporate power and
authority to enter into this Agreement and the other agreements, certificates
and documents contemplated hereby, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement,
the performance by Parent and Buyer of their obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Buyer or Parent and no other
corporate or other proceedings or actions on the part of Buyer or Parent are
necessary to authorize the execution and delivery of this Agreement, to perform
their obligations hereunder or to consummate the Stock Purchase and the other
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Buyer and Parent and, assuming due execution and delivery by the
Sellers and the Sellers’ Representative, constitutes a valid and binding
obligation of Buyer and Parent, enforceable against Buyer and Parent in
accordance with its terms, except (A) as



--------------------------------------------------------------------------------

enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws affecting the rights of creditors
generally and general principles of good faith, and (B) as the remedy of
specific performance and injunctive and other forms of relief may be subject to
defenses and to the discretion of a court of competent jurisdiction before which
any proceeding may be brought. Assuming the accuracy of the representations and
warranties made by the Sellers in Section 1.27 of Annex B and the Investor
Questionnaires, the issuance of shares of Parent Common Stock to the Sellers in
pursuant to Section 2.10(a) of the Agreement is exempt from the registration
requirements of the Securities Act.

1.3 Non-Contravention. Subject to compliance with the requirements set forth in
Section 1.5 of this Annex C, the execution and delivery of this Agreement by
Buyer and Parent does not, and the performance and compliance with this
Agreement by Buyer and Parent and the consummation by Buyer and Parent of the
Stock Purchase and the other transactions contemplated hereby, does not:
(a) conflict with or violate the articles of association (“statuten”) of Buyer
or the Certificate of Incorporation and the Bylaws of Parent; (b) conflict with
or violate any Legal Requirement applicable to Buyer or Parent or by which Buyer
or any of its properties or assets is bound or affected; or (c) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or impair Parent or Buyer’s rights or
alter the rights or obligations of any Person under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on any of the properties or assets of Buyer or Parent
(other than a Permitted Lien) pursuant to any material Contract to which Buyer
is a party, except in each of the foregoing clauses (b) and c) as would not
reasonably be expected to have a Material Adverse Effect on the Buyer or the
Parent.

1.4 SEC Documents; Financial Statements. Each document filed with the SEC by
Parent complied in all material respects with the Exchange Act. Except as
otherwise disclosed in Parent’s filings with the SEC available on EDGAR to the
public since June 27, 2013, since December 31, 2012, (i) there have not been any
changes in the assets, liabilities, financial condition or operations of Parent
from that reflected in Parent’s audited financial statements for the fiscal year
ended December 31, 2012 included in Parent’s Registration Statement on Form S-1
(File No. 333-187372), except changes in the ordinary course of business
consistent with past practice that would not be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect, (ii) Parent
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in Parent’s financial statements pursuant to United States generally
accepted accounting principles or required to be disclosed in filings made with
the SEC, which would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect, (iii) Parent has not altered its



--------------------------------------------------------------------------------

critical accounting policies, and (iv) Parent has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.

1.5 Necessary Consents. No consent, approval, waiver, order or authorization of,
or registration, declaration, filing or registration with, or notification to,
any Governmental Entity is required to be obtained or made by Buyer or Parent in
connection with the execution and delivery of this Agreement, the performance by
Buyer or Parent of their obligations hereunder or the consummation by the Buyer
or the Parent of the Stock Purchase and the other transactions contemplated
hereby, except for the Necessary Consents.

1.6 Disclosure. To the knowledge of the Parent and the Buyer, no representation
or warranty by the Parent or the Buyer contained in this Annex C, contains any
untrue statement of a material fact or omits to state any material fact
necessary, in light of the circumstances under which it was made, in order to
make the statements herein not misleading.